Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version






--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







 
 
 
 
 
 

 












FLASH FORWARD MASTER AGREEMENT


Dated as of July 13, 2010


by and among


TOSHIBA CORPORATION,


SANDISK CORPORATION


and


SANDISK FLASH B.V.






 
 
 
 
 
 
 
 

 






 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

.
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
TABLE OF CONTENTS
 
 
 

      Page  1. Definitions and Interpretation  1    1.1 Certain Definitions  1  
 1.2 Additional Definitions  1    1.3
Rules of Construction and Documentary Conventions
 5    1.4
Precedence
 5  2.
Closing and Post-Closing Transactions
 6    2.1
Closing Transactions
 6    2.2
Further Assurances
 8    2.3
Continuation of FP and FA Documents
 8  3.
Purpose and Products of Flash Forward and Rights to Y5 Production Space
 9    3.1 
Purpose
 9    3.2
Products
 9    3.3
Phases I and II; Rights to Y5 Facility Production Capacity Space
 10  4.
Representations and Warranties of the Parties
 11    4.1
Organization, Ownership Interest, etc.
 11    4.2
Authorization; No Conflict
 11    4.3
Enforceability
 12    4.4
Proceedings
 13    4.5
Litigation; Decrees
 13    4.6
Compliance with Other Instruments
 13    4.7
Patents and Proprietary Rights
 13    4.8
Compliance with Laws
 14    4.9
Patent Cross Licenses
 14  5.
Covenants
 14    5.1
Covenants of the Parties
 14    5.2
Public Announcements
 14    5.3
Expenses
 15    5.4
Undertaking as to Affiliate Obligations
 15    5.5
Continuity and Maintenance of Operations
 15    5.6
Certain Deliveries and Notices
 15  6. Agreements Regarding Flash Forward Operation  16    6.1
Tool Acquisition
 16    6.2
Technology Transfers
 18    6.3
Ramp-Up
 19    6.4
Ramp Up of JV R/W Space in Phase II
 23    6.5
Capacity
 23    6.6
Capacity Sharing Arrangement
 25    6.7
SanDisk Reservation Option
 27    6.8
Engineering Wafers and Development Expense
 30    6.9
Management Representatives
 31    6.10
****
 31    6.11
Non-solicitation of Employees
 34    6.12
Financing
 35    6.13
Other Activities
 36    6.14
Protection of Intellectual Property
 37

 
 
 
 
i

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
TABLE OF CONTENTS
(continued)
 

     Page  7.
Start-Up and Production Costs
 37    7.1
Start-Up Services for Y5
 37    7.2
Equal Participation and Purchase Price Per Unit Generally
 37    7.3
Adjustment Payment
 37    7.4
Cost Terms
 37    7.5
Negative Impacts
 38    7.6
Cost and Methodology
 38  8. Other Agreements  39    8.1
Flash Forward Management
 39    8.2
Y5 Facility
 39    8.3
FF Foundry Agreement
 40    8.4
FF Purchase and Supply Agreements
 41    8.5
Documentation of JV R/W Production
 42    8.6
Other Matters
 42  9.
Termination
 44    9.1
Termination
 44  10.
Miscellaneous
 49    10.1
Survival
 49    10.2
Entire Agreement
 49    10.3
Governing Law
 49    10.4
Assignment
 49    10.5
****
 49

 
 
 
 
ii

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version




This FLASH FORWARD MASTER AGREEMENT, dated as of July 13, 2010, is entered into
by and among, on one side, TOSHIBA CORPORATION, a Japanese corporation
(“Toshiba”), and, on the other side, SANDISK CORPORATION, a Delaware corporation
(“SanDisk Corporation”), and SANDISK FLASH B.V., a company organized under the
laws of The Netherlands (“SanDisk Flash,” and collectively with SanDisk
Corporation, “SanDisk” and SanDisk together with Toshiba, the “Parties”).
 
WHEREAS, pursuant to that certain Flash Partners Master Agreement by and among
Toshiba, SanDisk Corporation and SanDisk (Cayman) Limited, dated as of September
10, 2004 (the “FP Master Agreement”), and the agreements referenced therein, as
amended by the JVRA (as hereinafter defined), the Parties have had a
collaboration for development and manufacture of Y3 NAND Flash Memory Products
(as defined in the FP Master Agreement);
 
WHEREAS, pursuant to that certain Flash Alliance Master Agreement by and among
Toshiba, SanDisk Corporation and SanDisk (Ireland) Limited, dated as of July 7,
2006 (the “FA Master Agreement”), and the agreements referenced therein, as
amended by the JVRA, the Parties have had a collaboration for development and
manufacture of Y4 NAND Flash Memory Products (as defined in the FA Master
Agreement);
 
WHEREAS, the Parties desire to extend their collaboration to encompass
(i) additional joint development and manufacture of Y5 NAND Flash Memory
Products (as hereinafter defined) by a new joint venture company, (ii) possible
joint production of R/W (as hereinafter defined) to be produced at the wafer
fabrication facility known as “Y5” by the new joint venture company and (iii)
the other matters discussed herein; and
 
WHEREAS, in order to realize these goals, the Parties desire to consummate or
cause to be consummated the transactions described in this Agreement, and any
other transactions which the Parties may from time to time consider necessary or
appropriate to carry out the intent of the Parties as expressed herein.
 
NOW, THEREFORE, the Parties agree as follows:
 
1.  
Definitions and Interpretation

 
1.1  
Certain Definitions.

 
(a)  
Capitalized terms used but not defined in this Agreement shall have the
respective meanings assigned to them in Appendix A (Definitions, Rules of
Construction and General Terms and Conditions).

 
(b)  
As used herein, the term “Agreement” means this Flash Forward Master Agreement
together with any Exhibits, Schedules, Appendices and Attachments hereto.

 
1.2  
Additional Definitions.  The following capitalized terms used in this Agreement
shall have the respective meanings assigned in this Agreement:

 
Term
Defined In
3D Collaboration Agreement
Section ‎2.1(c)(v)
3D Memory
Section ‎3.2(b)(i)
3D Memory Products
Section ‎3.2(b)(ii)
Acquiring Party
Section ‎9.1(d)
Adjustment Payment
Section ‎7.3
Agreement
Section ‎1.1(b)
Alternative Use
Section ‎6.3(a)(iii)
AMC
Section ‎6.8(a)(i)
Amendment No. 5 to Patent Cross License Agreement
Section ‎2.1(c)(iii)
Building Depreciation Prepayment
Section ‎8.2(a)(iii)(A)
Business Plan
Section ‎5.1(a)
Capital Interests Purchase Agreement
Section ‎2.1(b)(i)
Catch-Up Space
Section ‎6.7(a)(iv)
Closing
Section ‎2.1(a)

 
 
 
1

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 

Term Defined In
Common R&D Agreement
Section ‎2.1(c)(i)
Common R&D Development Expenses
Section ‎6.8(a)(i)
Costs
Section ‎6.3(a)(iii)
Cross License Agreement
Section ‎2.1(c)(iii)

Defaulting Party
Section ‎6.12(d)
Designated Individuals
Section ‎6.3(b)(ii)
EC Compensation
Section ‎6.6(b)(i)(D)
EC Party or Excess Capacity Party
Section ‎6.6(b)(i)
Embedded NAND Product
Section ‎6.6(c)
Employer
Section ‎6.10(b)(vii)
Engineers
Section ‎6.10(a)(ii)
Environmental Indemnification Agreement
Section ‎2.1(b)(vii)
Equipment
Section ‎6.3(a)(iii)
Equivalent Lot
Section ‎7.4(e)
Evaluation Wafers
Section ‎6.8(a)(iv)
FA Master Agreement
Recitals
FF Foundry Agreement
Section ‎2.1(b)(iv)
FF Headcount Plan
Section ‎6.10(a)(i)
FF Interests
Section ‎4.2(a)
FF Operating Agreement
Section ‎2.1(b)(ii)
FF Operative Documents
Section ‎2.1(b)
FF Patent Indemnification Agreement
Section ‎2.1(b)(vi)
FF Purchase and Supply Agreements
Section ‎2.1(b)(v)
FF Termination Date
Section ‎9.1(b)
Financing
Section ‎6.12(b)(iii)
Fixed Manufacturing Costs
Section ‎7.4(a)(i)
Flash Forward
Section ‎2.1(b)
FP Master Agreement
Recitals
Headcount Working Group
Section ‎6.10(a)(iii)
ICs
Section ‎3.2(a)(i)
Intellectual Property
Section ‎4.7
Investing Party
Section ‎6.3(a)(ii)
Investment Plan
Section ‎6.3(b)(i)
****
Section ‎2.1(c)(iv)
JMDY Development Expenses
Section ‎6.8(a)(iv)
Joint Operative Documents
Section ‎2.1(c)
Joint Tool Procurement Team
Section ‎6.1(a)
****
Section 3.3(a)(i)
****
Section 3.3(a)(ii)
JV Space
Section ‎3.3(a)
JV Y5 NAND Flash Memory Products
Section ‎3.2(a)(ii)
JV Y5 Wafer Sales Price
Section 8.4(c)(i)
JVRA
Section ‎2.1(c)(vi)
Leading Party
Section ‎6.7(a)
Lease Agreement
Section ‎2.1(b)(viii)
Management Representative
Section ‎6.9
Master Operative Documents
Section ‎2.2
NAND
Section ‎3.2(a)(i)
NAND Flash Memory Integrated Circuits
Section ‎6.13
NAND Flash Memory Products
Section ‎3.2(a)(i)
Non-Defaulting Party
Section ‎6.12(d)
Non-Engineer SanDisk Team Members
Section ‎6.10(b)(ii)

 
 
 
2

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
 

Term Defined In
Non-Investing Party
Section ‎6.3(a)(ii)
Non-JV Space
Section ‎3.3(b)
Non-NAND Products
Section ‎3.2(b)(iv)
Non-Originating Party
Section ‎6.6(e)
Originating Party
Section ‎6.6(e)
Parties
Heading
Phase I
Section 3.3
****
Section ‎6.7(a)(i)(B)
Phase I Investing Party
Section ‎6.3(a)(i)
Phase I Minimum RUP Commitment
Section ‎6.3(a)(i)
****
Section ‎6.3(a)(i)
Phase II
Section 3.3
****
Section ‎6.7(a)(ii)
Phase II Construction Plan Notice
Section ‎6.7(a)(i)(A)
Phase II Investing Party
Section ‎6.3(a)(ii)
Phase II Minimum RUP Commitment
Section ‎6.3(a)(ii)
Phase II Non-Investing Party
Section ‎6.3(a)(ii)
Process Technology
Section ‎6.2(a)
Product Development Agreement
Section ‎2.1(c)(ii)
Proposal
Section ‎6.3(c)(i)
Proprietary NAND Flash Memory Products
Section ‎6.6(d)
Purchased Capacity
Section ‎6.7(c)
Qualification Wafers
Section ‎6.8(a)(v)
R/W
Section ‎3.2(b)(iii)
Requesting Party
Section ‎9.1(d)(i)
Reservation Option
Section ‎6.7(a)
Reservation Payment
Section ‎6.7(b)
Restructuring Costs
Section 9.1(j)(ii)(B)
RMPA
Section ‎2.1(c)(x)
SanDisk
Heading
SanDisk Corporation
Heading
SanDisk Engineers
Section ‎6.10(a)(ii)
SanDisk Financing
Section ‎6.12(b)(iii)
SanDisk Flash
Heading
SanDisk Flash-Flash Forward Services Agreement
Section ‎2.1(b)(xi)
SanDisk Foundry Agreement
Section ‎2.1(c)(vii)
SanDisk Purchase and Supply Agreement
Section ‎2.1(b)(v)
****
Section 3.3(b)(ii)
****
Section 3.3(b)(ii)
SanDisk Share
Section 9.1(j)(ii)(A)
SanDisk Team
Section ‎6.10(b)
Selling Party
Section ‎9.1(d)
Shortfall Quarter
Section ‎7.3
Start-Up Costs
Section ‎7.1
****
Section ‎7.3
Termination Capacity
Section ‎9.1(d)(i)
Third Party Sale
Section ‎6.3(a)(iii)
Threshold NAND Capacity Ratio
Section ‎7.4(b)
Toshiba
Heading
Toshiba Engineers
Section ‎6.10(a)(ii)
Toshiba Financing
Section ‎6.12(b)(iii)

 
 
 
3

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 

Term Defined In
****
Section 3.3(b)(i)
****
Section 3.3(b)(i)
Toshiba Purchase and Supply Agreement
Section ‎2.1(b)(v)
Toshiba’s Cost of Debt
Section ‎8.2(b)
Toshiba-Flash Forward Services Agreement
Section ‎2.1(b)(x)
Toshiba-SanDisk Flash Services Agreement
Section ‎2.1(b)(ix)
Trailing Party
Section ‎6.7(a)
Unilateral Expansion
Section 3.3(b)(iii)
Unilateral Expansion Space
Section 3.3(b)(iii)
Variable Manufacturing Costs
Section ‎7.4(a)(ii)
Y3 NAND Flash Memory Products
Section ‎3.2(a)(iii)
Y3 Ramp-Up Plan
Section ‎6.5(a)(i)(E)
Y4 NAND Flash Memory Products
Section ‎3.2(a)(iii)
Y4 Ramp-Up Plan
Section ‎6.5(a)(i)(E)
Y5 Capacity Ratio
Section ‎7.4(c)
Y5 Direct R&D Development Products
Section ‎6.8(a)(iii)
Y5 Facility or Y5
Section ‎3.1
Y5 NAND Capacity Ratio
Section ‎7.4(d)
Y5 NAND Flash Memory Products
Section ‎3.2(a)(ii)

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
4

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
1.3  
Rules of Construction and Documentary Conventions.  The rules of construction
and documentary conventions and general terms and conditions set forth in
Appendix A shall apply to this Agreement.

 
1.4  
Precedence.  The terms and provisions of this Agreement are binding on the
Parties; provided, however, that to the extent that a description in this
Agreement of another agreement (whether an FF Operative Document or otherwise)
conflicts with or differs from the provisions of that agreement, then the
provisions of that agreement shall control as to such conflict or difference
unless this Agreement expressly amends such other agreement or provision, as the
case may be.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
2.  
Closing and Post-Closing Transactions

 
2.1  
Closing Transactions.

 
(a)  
Closing.  The Parties shall effect the transactions set forth in this Section
‎2.1, all of which shall occur as soon as practicable after the date hereof and
upon the consummation of the transactions contemplated by the Capital Interests
Purchase Agreement (as defined below) and subject to the terms and conditions
set forth therein unless otherwise stipulated (the effecting of such
transactions, collectively, the “Closing”).

 
(b)  
Flash Forward Documents.  Unless otherwise indicated in this Section ‎2.1(b), as
of the Closing Date, the Parties shall enter into or cause to be entered into or
otherwise become effective the following agreements and documents (collectively
with this Agreement, the “FF Operative Documents”) to apply to their joint
development, manufacture and selling of Y5 NAND Flash Memory Products by and
through Flash Forward, Ltd., a Japanese godo kaisha (“Flash Forward”) (the
description of each document below is for reference only and shall not be used
in interpreting any such document):

 
(i)  
a Capital Interests Purchase Agreement between Toshiba and SanDisk Flash,
substantially in the form of Exhibit Al (the “Capital Interests Purchase
Agreement”), and which concerns the sale by Toshiba and purchase by SanDisk
Flash at the Closing of 49.9% of the FF Interests;

 
(ii)  
an Operating Agreement between Toshiba and SanDisk Flash, substantially in the
form of Exhibit A2 (the “FF Operating Agreement”), and which concerns governance
of Flash Forward;

 
(iii)  
Articles of Incorporation of Flash Forward in the form of Exhibit A to the FF
Operating Agreement;

 
(iv)  
a Foundry Agreement between Flash Forward and Toshiba, reflecting terms and
conditions mutually agreed between the Parties (the “FF Foundry Agreement”);

 
(v)  
a Purchase and Supply Agreement, by and between Flash Forward and SanDisk Flash
(the “SanDisk Purchase and Supply Agreement”) and a Purchase and Supply
Agreement, between Flash Forward and Toshiba (the “Toshiba Purchase and Supply
Agreement” and together with the SanDisk Purchase and Supply Agreement, the “FF
Purchase and Supply Agreements”), which shall reflect terms and conditions
mutually agreed between the Parties and which concern the forecasting and
purchase commitments by SanDisk Flash and Toshiba, respectively, of Y5 NAND
Flash Memory Products;

 
(vi)  
a Patent Indemnification Agreement among SanDisk Corporation, **** and Toshiba,
dated as of the date hereof, in the form of Exhibit A3 (the “FF Patent
Indemnification Agreement”), and which concerns patent indemnification
obligations of Toshiba in favor of SanDisk, and certain contribution obligations
of SanDisk with respect to Y5 NAND Flash Memory Products and 3D Memory Products;

 
(vii)  
a Mutual Contribution and Environmental Indemnification Agreement between
SanDisk Corporation and Toshiba, dated as of the date hereof, in the form of
Exhibit A4 (the “Environmental Indemnification Agreement”), and which concerns
indemnification obligations of the parties thereto in favor of one another with
respect to Flash Forward and the Yokkaichi Facility (as defined in Appendix A);

 
(viii)  
a Lease Agreement between Flash Forward and Toshiba, as owner of the Yokkaichi
Facility, substantially in the form of Exhibit A5 (the “Lease Agreement”), and
which concerns the leasing of Flash Forward’s equipment to Toshiba as owner of
the Yokkaichi Facility;

 
(ix)  
a Services Agreement between SanDisk Flash and Toshiba, substantially in the
form of Exhibit A6 (“Toshiba-SanDisk Flash Services Agreement”), and which
concerns Toshiba’s provision of certain services to SanDisk and SanDisk Flash’s
payment to Toshiba for such services;

 
 
 
6

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
(x)  
a Services Agreement between Flash Forward and Toshiba, as owner of the
Yokkaichi Facility, substantially in the form of Exhibit A7 (the “Toshiba-Flash
Forward Services Agreement”), and which concerns Toshiba’s provision of certain
services to Flash Forward and Flash Forward’s payment to Toshiba for such
services; and

 
(xi)  
a Services Agreement between Flash Forward and SanDisk Flash, substantially in
the form of Exhibit A8 (“SanDisk Flash-Flash Forward Services Agreement”), and
which concerns SanDisk Flash’s provision of certain services to Flash Forward
and Flash Forward’s payment to SanDisk Flash for such services.

 
(c)  
Joint Operative Documents.  The Parties acknowledge and agree that the following
agreements shall remain in force or be amended or executed as indicated below
and shall apply generally to the Parties’ collaboration with respect to NAND
Flash Memory Products, 3D Memory Products and related products (collectively,
the “Joint Operative Documents”):

 
(i)  
the Fourth Amended and Restated Common R&D and Participation Agreement between
the SanDisk Corporation and Toshiba (the “Common R&D Agreement”), which shall
reflect terms and conditions mutually agreed between the Parties and which
concerns collaboration between the Parties with respect to research and
development activities;

 
(ii)  
the Third Amended and Restated Product Development Agreement between the SanDisk
Corporation and Toshiba (the “Product Development Agreement”), which shall
reflect terms and conditions mutually agreed between the Parties and which
concerns collaboration between SanDisk Corporation and Toshiba with respect to
product development activities;

 
(iii)  
an Amendment No. 5 to the Patent Cross License Agreement, dated as of the date
hereof, between SanDisk Corporation and Toshiba (the “Amendment No. 5 to Patent
Cross License Agreement”), a copy of which is Exhibit B, amending that certain
Patent Cross License Agreement between SanDisk Corporation and Toshiba, dated as
of July 30, 1997 (as previously amended, the “Cross License Agreement”), and
which concerns certain patent licenses granted by SanDisk Corporation and
Toshiba to one another;

 
(iv)  
the Amended and Restated Joint Memory Development Yokkaichi Agreement between
SanDisk Corporation and Toshiba (the “JMDY Agreement”), which shall reflect
terms and conditions mutually agreed between the Parties and which concerns the
Parties joint development project to cooperate on the development of a pilot
line at the Y4 Facility;

 
(v)  
the 3D Collaboration Agreement, dated as of June 13, 2008, between SanDisk
Corporation and Toshiba (the “3D Collaboration Agreement”), which concerns the
Parties further expansion of their collaboration through a project for the joint
development of and technical collaboration on 3D Memory;

 
(vi)  
the Joint Venture Restructure Agreement, dated as of January 29, 2009, among
SanDisk Corporation and certain of its affiliates, Toshiba Corporation, Flash
Alliance and Flash Partners (the “JVRA”), in which the Parties restructured
Flash Partners and Flash Alliance and amended the FP Operative Documents and FA
Operative Documents;

 
(vii)  
the SanDisk Foundry Agreement, dated as of January 29, 2009, between SanDisk
Corporation and Toshiba Corporation (the “SanDisk Foundry Agreement”), in which
Toshiba agreed to build certain products for SanDisk;

 
(viii)  
****

 
(ix)  
the FVCJ Wind-Down Agreement, dated as of June 16, 2008, by and between Toshiba
Corporation and SanDisk Corporation; and

 
(x)  
an Amended and Restated Raw Materials Purchase Agreement by and among SanDisk
Corporation and certain of its Affiliates and Toshiba Corporation (the “RMPA”),
in which the Parties shall agree how to allocate the costs for certain raw
materials.

 
 
 
7

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
2.2  
Further Assurances.  Following the Closing, each Party shall, and shall cause
its Affiliates and Flash Forward to, take all reasonable actions necessary or
appropriate to effectuate the transactions contemplated by this Agreement, the
FF Operative Documents and the Joint Operative Documents (collectively, the
“Master Operative Documents”), and to obtain (and cooperate with the other Party
in obtaining) any Governmental Action or third party consent required to be
obtained or made by it in connection with any of the transactions contemplated
by the Master Operative Documents; provided, that no Burdensome Condition shall
be made to exist with respect to such Party or any of its Affiliates in
connection therewith.

 
2.3  
Continuation of FP and FA Documents.  The Parties agree that unless otherwise
expressly stated herein (a) neither the FA Operative Documents nor the FP
Operative Documents shall affect the interpretation of this Agreement, the
governance or operation of Flash Forward or the Y5 Facility and (b) the FF
Operative Documents shall not affect the interpretation of the FA Master
Agreement and the FP Master Agreement (in each case as amended by the JVRA), the
governance or operation of Flash Alliance or the governance or operation of
Flash Partners.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
3.  
Purpose and Products of Flash Forward and Rights to Y5 Production Space

 
3.1  
Purpose.  The Parties acknowledge and agree that the purpose of the Master
Operative Documents and Flash Forward is the manufacture, including by
subcontract to Toshiba pursuant to the FF Foundry Agreement, and sale to Toshiba
and SanDisk Flash of NAND Flash Memory Products manufactured at the facility
known by the Parties as “Y5” (the “Y5 Facility” or “Y5”), which is a part of the
Yokkaichi Facility, as well as to set forth each of SanDisk’s and Toshiba’s
rights to Y5 Facility production.

 
3.2  
Products.  The following types of products will be produced by Flash Forward at
the Y5 Facility:

 
(a)  
NAND Flash Memory Products.

 
(i)  
“NAND Flash Memory Products” or “NAND,” as used herein, are NAND (both binary
and MLC Flash Memory) Flash Memory Integrated Circuits (“ICs”), excluding any
products with process design rules generally greater than ****.  Embedded ICs
incorporating NAND Flash Memory Products shall be considered to constitute “NAND
Flash Memory Products” if the main function and value of such IC is flash
memory, but shall not be considered to constitute “NAND Flash Memory Products”
if the main function and value of such IC is logic.  For the purpose of the
foregoing, the “main function and value” of any product shall be considered to
be flash memory if (x) the total NAND flash memory array area is greater than
**** of the total die area or (y) the product is a cut-down or derivative of a
standard NAND Flash Memory Product.

 
(ii)  
NAND Flash Memory Products manufactured at the Y5 Facility are referred to as
“Y5 NAND Flash Memory Products.”  “JV Y5 NAND Flash Memory Products” are Y5 NAND
Flash Memory Products which will be produced in the JV Space (under the FF
Foundry Agreement between Flash Forward and Toshiba) for sale to Toshiba and
SanDisk pursuant to the FF Purchase and Supply Agreements.

 
(iii)  
NAND Flash Memory Products manufactured at the Y3 Facility are referred to as
“Y3 NAND Flash Memory Products;” and NAND Flash Memory Products manufactured at
the Y4 Facility are referred to as “Y4 NAND Flash Memory Products”.

 
(b)  
Other Products.

 
(i)  
“3D Memory” has the meaning given in the 3D Collaboration Agreement.

 
(ii)  
“3D Memory Products” has the meaning given in the 3D Collaboration Agreement.

 
(iii)  
“R/W” has the meaning given in the 3D Collaboration Agreement.

 
(iv)  
“Non-NAND Products” means any technology or product other than NAND Flash Memory
Products.

 
(v)  
****

 
(c)  
Each Party shall be permitted to market and sell all NAND Flash Memory Products
and R/W, subject to the limitations set forth in ****, to any third party in any
form, including chips, packaged devices, wafers, die and cards.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
3.3  
****

 
(a)  
****.

 
(i)  
****

 
(ii)  
****

 
(b)  
****

 
(i)  
****

 
(ii)  
****

 
(iii)  
****

 
(c)  
****

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
4.  
Representations and Warranties of the Parties

 
Except as may be disclosed in disclosure schedules attached to this Agreement,
each Party represents and warrants to the other Party, as of the Closing, as
follows:
 
4.1  
Organization, Ownership Interest, etc.

 
(a)  
It and each of its Affiliates that is a party to any Master Operative Document
is duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization or incorporation and has the power and authority to
carry on its business as conducted on the date hereof, to own or hold under
lease its properties and to enter into and perform its obligations under each
Master Operative Document to which it is a party.

 
(b)  
It and each of its Affiliates that is a party to any Master Operative Document
is duly qualified to own or lease its properties and generally to conduct its
business as currently, or as proposed under the Master Operative Documents to
be, conducted in each jurisdiction necessary for purposes of the transactions
contemplated by the Master Operative Documents, except where failure to so
qualify would not have a material adverse effect on either Party or Flash
Forward.

 
4.2  
Authorization; No Conflict.

 
(a)  
It and each of its Affiliates has duly authorized by all necessary action (i)
the execution, delivery and performance of each Master Operative Document to
which it or any of its Affiliates is a party and (ii) the exercise of its rights
as a holder of capital interests (mochibun) of Flash Forward (the “FF
Interests”) to approve the execution, delivery and performance by Flash Forward
of each Master Operative Document to which it is a party and for which the
approval of the holders of FF Interests is required.

 
(b)  
Its and each of its Affiliates’ execution and delivery of each Master Operative
Document to which it is a party, its and each of its Affiliates’ consummation of
the transactions contemplated thereby and its and each of its Affiliates’
compliance therewith does not and will not (i) require any approval of its or
any of such Affiliates’ stockholders or any approval or consent of any trustee
or holder of any of its or any of such Affiliates’ Indebtedness or obligations,
(ii) contravene any Governmental Rule applicable to or binding on it or any of
such Affiliates or any of its or their properties if such contravention would
have a material adverse effect on it or any of such Affiliates or on its or
their ability to perform any of its or any of such Affiliates’ obligations under
any Master Operative Document, (iii) contravene or result in any breach of, or
constitute any default, with or without the passage of time, the giving of
notice or both, under its charter or by-laws, or contravene or result in any
breach of or constitute any default under, or result in the creation of any Lien
(other than Permitted Liens) upon any of its or any of such Affiliates property
or the property of Flash Forward under, any material indenture, mortgage,
chattel mortgage, deed of trust, conditional sales contract, loan or credit
agreement, non-compete agreement, license agreement, partnership or joint
venture agreement or other material agreement or document to which it or any of
such Affiliates is a party or by which it or any of such Affiliates or any of
its or their properties is or is intended to be bound or by which Flash Forward
or any of its properties is or is intended to be bound, (iv) require any
negotiation with, or notice to, any labor union or violate, or require any
procedure to be followed under, any collective bargaining or other agreement
with employees or (v) require any Governmental Action (other than immaterial
Governmental Actions such as routine qualifications to do business intended to
be obtained as needed or Governmental Actions needed in connection with the
construction and operation of the Y5 Facility), except, in each case described
in clauses (i) through (v) above, such as have been duly obtained, made, taken
or otherwise accomplished and which are in full force and effect.  All consents
and approvals of any Governmental Authority (other than immaterial Governmental
Actions such as routine qualifications to do business intended to be obtained as
needed or Governmental Actions needed in connection with the operation of the Y5
Facility) or other third Person necessary or advisable for such Party or any of
its Affiliates to consummate in all material respects the transactions
contemplated by the Master Operative Documents have been obtained.  No
Burdensome Condition exists with respect to such Party, any of its Affiliates or
Flash Forward in connection with the transactions contemplated by the Master
Operative Documents.

 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
4.3  
Enforceability.

 
(a)  
It has duly executed and delivered this Agreement and, upon the execution and
delivery of this Agreement by the other Party, this Agreement will constitute
its legal, valid and binding obligation, enforceable against it in accordance
with its terms except as enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance or similar laws affecting the enforcement of
creditors’ rights generally or the availability of equitable remedies
(regardless of whether enforceability is considered in a proceeding at law or in
equity).

 
(b)  
It and each of its Affiliates have duly executed and delivered each other Master
Operative Document to which it or any such Affiliate is a party and, upon the
execution and delivery of each such other Master Operative Document by each
other party thereto, each such other Master Operative Document will constitute
its legal, valid and binding obligation, enforceable against it or its
Affiliates in accordance with its terms except as enforceability may be limited
by bankruptcy, insolvency, fraudulent conveyance or similar laws affecting the
enforcement of creditors’ rights generally or the availability of equitable
remedies (regardless of whether enforceability is considered in a proceeding at
law or in equity).

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
4.4  
Proceedings.  There are no actions, claims, investigations or proceedings
pending, or to its knowledge threatened, by or before any Governmental Authority
that, if adversely determined, would have a material adverse effect on it or any
of its Affiliates that is a party to any Master Operative Document or, on the
conduct of the business of Flash Forward following the Closing as contemplated
in the Master Operative Documents or on it or any of its Affiliates’ ability to
perform any material obligation under any Master Operative Document.

 
4.5  
Litigation; Decrees.  Except as set forth in Schedule 4.5, there are no
lawsuits, arbitrations or other legal proceedings pending, or to its knowledge
threatened, by or against or affecting it or any of its Affiliates or any of
their respective properties that (a) are reasonably likely, based on information
known to it as of the date hereof, to have a material adverse effect on the
conduct of the business of Flash Forward following the Closing as contemplated
by the Master Operative Documents or (b) relate to any of the transactions
contemplated by the Master Operative Documents in a manner which is material to
it, any of its Affiliates’ or Flash Forward’s ability to carry out the
transactions contemplated hereby and in the FF Operative Documents or which
could have a material adverse effect on the conduct of the business of Flash
Forward following the Closing as contemplated in the Master Operative Documents.

 
4.6  
Compliance with Other Instruments.  Neither it nor any of its Affiliates that is
a party to any Master Operative Document is in default in any material respect
in the performance of any material obligation, agreement, instrument or
undertaking to which it or any of its Affiliates is a party or by which it or
any of its Affiliates or any of its or their properties is bound, and there is
no such obligation, agreement, instrument or undertaking to which it or any of
its Affiliates is a party or by which it or any of its Affiliates or any of its
or their properties is bound, in each case which is reasonably likely to have a
material adverse effect on the conduct of the business of Flash Forward
following the Closing as contemplated by the Master Operative Documents.

 
4.7  
Patents and Proprietary Rights.  Except as set forth in Schedule 4.7, to its
knowledge, it owns or possesses sufficient legal rights to all patents, utility
models, trademarks, service marks, trade names, copyrights, applications for any
of the foregoing, mask works, software, trade secrets, licenses, information and
proprietary rights and processes (collectively, “Intellectual Property”)
necessary (a) to carry out its or any of its Affiliates’ obligations under the
Master Operative Documents and (b) for the conduct of the business of Flash
Forward following the Closing as contemplated in the Master Operative Documents,
without any conflict with or infringement of the rights of others, except as
will not have a material adverse effect on either (a) or (b) above.  Except with
respect to items referenced in Schedule 4.7, it has not received any
communications alleging that its Intellectual Property violates, or by its or
any of its Affiliates entering into the transactions contemplated by the Master
Operative Documents, would violate the Intellectual Property of any other Person
or entity, which violation could reasonably be expected to have a material
adverse effect on either (a) or (b) above.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
4.8  
Compliance with Laws.  It and each of its Affiliates has complied and is
complying in all material respects with all laws, statutes, permit requirements,
licensing requirements, rules and regulations and judicial or administrative
decisions, except where the failure to so comply would not have a material
adverse effect on its or any of its Affiliates ability to perform its or their
obligations hereunder or under any other Master Operative Document or on the
conduct of the business of Flash Forward following the Closing as contemplated
by the Master Operative Documents.

 
4.9  
Patent Cross Licenses.  Except as set forth on Schedule 4.9, with respect to
(a) Toshiba, there are no patent cross licenses between it and any third party
that would require Flash Forward to make any payment pursuant to Section 8 or
Section 10 of Amendment No. 1 to the Cross License Agreement dated May 9, 2000,
and (b) SanDisk, there are no patent cross licenses between it and any third
party that would require Flash Forward to make any payment pursuant to Section 8
of the Cross License Agreement.

 
5.  
Covenants

 
5.1  
Covenants of the Parties.  Each Party agrees that, during the term of this
Agreement:

 
(a)  
Performance of Obligations.  It and each of its Affiliates shall fully and
faithfully carry out (i) all its obligations under each Master Operative
Document to which it or any Affiliate is a party, and (ii) once agreed, each
applicable Business Plan (as defined in the FF Operating Agreement) (“Business
Plan”).

 
(b)  
Ownership Interest.  Except as otherwise expressly permitted by the FF Operating
Agreement and this Agreement, it shall not Transfer or permit any of its
Affiliates to Transfer all or any portion of its FF Interests (or all or any
portion of its interest in any Affiliate through which it beneficially owns its
FF Interests) to any Person without the consent of the other Party.

 
5.2  
Public Announcements.

 
(a)  
At or following the Closing, neither Party shall, nor shall it permit any of its
Affiliates to, without the prior written consent of the other Party:

 
(i)  
issue any public release, announcement or other document, or otherwise publicly
disclose any information or make any public statement, concerning the operations
of Flash Forward that refers to the other Party or any of its Affiliates in
connection therewith (other than a general reference to affiliation with Flash
Forward) that (A) concerns the financial condition or results of operations of
Flash Forward other than as required by any Governmental Rule, Japanese GAAP,
Japanese GAAS, US GAAP or US GAAS, with respect to the financial disclosure
obligations of either Party or (B) disparages either Party, or Flash Forward’s
performance or reflects negatively on either Party’s commitment to either of
Flash Forward; or

 
(ii)  
other than as may be required in connection with filings required to be made
with Governmental Authorities with respect to the transactions contemplated by
the FF Operative Documents pursuant to the Japanese Foreign Exchange and Foreign
Trade Law and related regulations, (A) publicly file all or any part of any
Master Operative Document or any description thereof or (B) issue or otherwise
make publicly available any press release, announcement or other document that
contains Confidential Information belonging to the other Party (or its
Affiliates) or Flash Forward, except as may be required by any applicable
Governmental Rule, in which case such Party shall (or shall cause the Person
required to make such filing to) cooperate with the other Party, to the extent
reasonable and practicable, in obtaining any confidential treatment for such
filing requested by the other Party.

 
(b)  
Each Party shall use commercially reasonable efforts to grant or deny any
approval required under this Section ‎5.2 within five (5) days of receipt of
written request by the other Party; provided, however, a Party’s failure to
respond within said time period shall not be deemed to constitute such Party’s
approval or consent.

 
 
 
 
 
 
14

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
5.3  
Expenses.  Each Party shall bear its own expenses in connection with the
negotiation, execution and delivery of the Master Operative Documents.

 
5.4  
Undertaking as to Affiliate Obligations.  Each Party shall cause all covenants,
conditions and agreements to be performed, observed or satisfied by each of its
Affiliates that is a party to any Master Operative Document to be fully and
faithfully observed, performed and satisfied by such Affiliate, and shall not
cause or permit to exist (a) an Event of Default with respect to such Affiliate
or (b) except as otherwise permitted by the FF Operating Agreement, any event of
dissolution of Flash Forward caused by such Affiliate.  Nothing in Section ‎5.1
or in this Section ‎5.4 shall be construed to create any right in any Person
other than the Parties.  Without limiting the generality of the foregoing,
SanDisk hereby guarantees the obligations of SanDisk Flash hereunder and under
any Master Operative Document to which SanDisk Flash is a party.

 
5.5  
Continuity and Maintenance of Operations.  During the term of this Agreement,
each Party agrees on behalf of itself and each of its Affiliates that is a party
to any Master Operative Document to use all reasonable efforts consistent with
past practice and policies to (a) preserve intact in all material respects its
and their present business operations, (b) keep available the services of its
and their key employees as a group, and (c) preserve its relationships with
suppliers, licensors, licensees, and others having business relationships with
it or them, each to the extent necessary to allow it and such Affiliates to
perform its and their obligations under the Master Operative Documents and to
allow Flash Forward to conduct its business as contemplated in its most recently
approved Business Plan.

 
5.6  
Certain Deliveries and Notices.  Each Party shall promptly inform in writing the
other Party of (a) any event or occurrences which could be reasonably expected
to have a material adverse effect on its or any of its Affiliates’ ability to
perform its or their obligations under any of the Master Operative Documents or
the ability of Flash Forward to conduct its business as contemplated in its most
recently approved Business Plan, or (b) any breach or failure to satisfy any
condition or covenant contained herein or in any other Master Operative Document
by such Party or any of its Affiliates.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
15

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
6.  
Agreements Regarding Flash Forward Operation

 
6.1  
Tool Acquisition.

 
(a)  
Flash Forward Tools.  All tools to be used in the JV Space of Y5 shall be
purchased by Flash Forward (or a lessor for Flash Forward’s benefit as
contemplated by Section ‎6.12(b)) and all such purchases shall be agreed upon by
the Parties.  ****  Immediately after the effective date of this Agreement, the
Parties will establish a process that enables equal participation and equal
decision making by the Parties in tool evaluation and purchase for the JV Space
(depending on SanDisk’s ability to participate).

 
(b)  
Unilateral Expansion Tools.

 
(i)  
A Party undertaking a Unilateral Expansion (for the avoidance of doubt,
excluding any Reservation Option exercise) shall have sole discretion and
responsibility with respect to the purchase of all tools to be used for such
Unilateral Expansion; provided, that tool purchases for jointly developed
products will take into consideration the then-existing recommendations from the
Joint Tool Procurement Team; provided further, that the Party undertaking such
Unilateral Expansion shall provide the other Party with information concerning
the types and quantities of tools purchased.  ****

 
(ii)  
For the avoidance of doubt, in the case of a Reservation Option exercise, tool
purchases shall be conducted in accordance with Section ‎6.1(a), provided,
however, if the Reservation Option exercise results in a Unilateral Expansion,
then SanDisk, as the Party undertaking the Unilateral Expansion shall pay for
tools to be used for such Unilateral Expansion.

 
(c)  
****

 
(d)  
****

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
16

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
(e)  
Use of non-Flash Forward tools by Flash Forward.  If Flash Forward desires to
use any tool of either SanDisk or Toshiba in the production of R/W, Flash
Forward shall request the consent of the applicable tool owner for the use of
such tool and such consent shall not be unreasonably withheld or delayed.  Flash
Forward’s use of such tool shall be subject to appropriate cost allocation,
usage limitations and steps to minimize any potential contamination risk and
effect on capacity.

 
(f)  
Tool Layout.  Upon SanDisk’s reasonable request, Toshiba shall provide a tool
layout plan for the Y5 Facility related to: (x) Flash Forward, (y) any SanDisk
Unilateral Expansion capacity and (z) SanDisk R/W.  Toshiba shall provide
SanDisk with appropriate information regarding Toshiba non-JV tools to
reasonably demonstrate to the mutual satisfaction of the Parties that any space
or capacity allocation is consistent with this Agreement.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
17

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
6.2  
Technology Transfers.

 
(a)  
Process Technology.

 
(i)  
The Parties will jointly make available to Flash Forward the process technology
developed under the JMDY Agreement, the Product Development Agreement or the
Common R&D Agreement and applicable to the manufacturing and testing of NAND
Flash Memory Products and R/W (“Process Technology”) on a mutually agreed
schedule.

 
(ii)  
Transfers of Process Technology and process integration for new processes
developed pursuant to the JMDY Agreement and that appear on the JMDY Roadmap (as
defined in the JMDY Agreement), including those processes developed at AMC or
any other facility in accordance with the JMDY Agreement, will be jointly
reviewed and discussed by the Parties and will be made in a mutually
satisfactory manner.  All process integration for new process originating from
AMC will be led by Toshiba employees, to the extent reasonably
possible.  Toshiba and SanDisk will cause their respective employees to
cooperate in achieving an efficient transition from development module to
operating process and volume production.

 
(iii)  
The transfer of Process Technology to JV Space shall be deemed complete when the
transferred Process Technology passes a reasonable qualification procedure to be
mutually agreed upon by the Parties.

 
(iv)  
****

 
(v)  
****

 
(vi)  
Non-JV Space Process Technology.  The manner of Process Technology transfer from
JMDY to a Party’s Non-JV Space and the conditions associated therewith shall be
determined by such Party in its sole discretion; provided, that such Party shall
exercise due care and shall comply with all Yokkaichi Facility or otherwise
applicable safety and production regulations in effecting such transfer of
Process Technology.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
18

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
6.3  
Ramp-Up.  The Parties shall expand Y5 Facility NAND Flash Memory Product
manufacturing capacity through development of Phase I and Phase II of the Y5
Facility as follows:

 
(a)  
Minimum Commitments.

 
(i)  
****.  The initial **** L/M in aggregate increases in production capacity of the
Y5 Facility shall be considered firmly committed by each Party (i.e., **** L/M
each) as described below ****.

 
(ii)  
****.

 
(iii)  
****.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
19

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
(b)  
Failure to Invest as Committed in Investment Plan or Business Plan.

 
(i)  
Investment Plan.  After the **** has been fulfilled by the Parties, once the
Parties agree in the form of an Investment Plan (as defined below) approved by
the Board of Executive Officers of Flash Forward to make investments to fulfill
any given increment of capacity expansion for Flash Forward, if either Party, as
the Non-Investing Party, then fails for any reason to make the investment
necessary to implement its **** share of such committed increment of the
capacity expansion, then the other Party, **** as applicable.  The term
“Investment Plan” shall mean a proposed increment of capacity expansion as set
forth in the Business Plan or subsequent mutual agreement between the Parties
and presented to the Board of Executive Officers of Flash Forward in accordance
with Section 6.3(c).

 
(ii)  
Business Plan.  Business Plans and proposals with respect to the adoption of new
Business Plans shall describe JV Space capacity expansions to be effected by
SanDisk and Toshiba through Flash Forward on a **** basis.  In the event that
SanDisk does not approve an Investment Plan providing ****.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
20

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
(c)  
General Rule; Proposed NAND Capacity Expansions.

 
(i)  
General Rule.  ****.

 
(ii)  
Expansions within Y5.  Expansions of JV NAND Space production may be proposed by
either Party in the form of a Proposal and, if and to the extent agreed, shall
in due course be reflected in a Business Plan or amendment thereto.  ****:

 
(A)  
****.

 
(B)  
****.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
21

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
(iii)  
Other Facility Expansions.  ****:

 
(A)  
****; and

 
(B)  
****.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
22

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
6.4  
Ramp Up of JV R/W Space in Phase II.  If positive verification ****

 
(a)  
is made prior to ****.

 
(b)  
is not made prior to ****.

 
6.5  
Capacity.

 
(a)  
Priority.

 
(i)  
****:

 
(A)  
****,

 
(B)  
****,

 
(C)  
****,

 
(D)  
****, and

 
(E)  
****.

 
(ii)  
****:

 
(A)  
****,

 
(B)  
****,

 
(C)  
****,

 
(D)  
****, and

 
(E)  
****.

 
(iii)  
****.

 
(b)  
****

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
23

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
(c)  
Transfer of Technology to External Manufacturing Source.  If the Parties
mutually agree to secure external manufacturing sources other than the Yokkaichi
Facility through joint investment, Flash Forward and Toshiba, as applicable,
will jointly transfer the applicable manufacturing technology and know-how to
such source.  Flash Forward, Flash Alliance and Flash Partners will conduct all
negotiations with the external manufacturing source; provided, however, the
terms and conditions of any agreement shall be subject to prior consultation
with and the approval of Toshiba.  In connection with any technology transfer to
such external source, Toshiba will be reimbursed its mutually agreed transfer
costs for assisting in the transfer of manufacturing technology and
know-how.  If the new capacity secured at such external manufacturing source is
requested by only one of the Parties, such Party will pay the transfer costs and
be entitled to purchase the full output of Flash Forward products purchased by
Flash Alliance, Flash Partners or Flash Forward, as applicable, from such
external manufacturing source.  If both Parties request such new external
capacity, then Flash Alliance, Flash Partners or Flash Forward, as applicable,
will pay the transfer costs to Toshiba.  Unless otherwise agreed by the Parties
in writing, neither Party shall have the right to grant manufacturing licenses
to such external manufacturing source or to disclose or transfer to any such
external manufacturing source, manufacturing know-how related to the manufacture
of Flash Forward products, except through Flash Alliance, Flash Partners or
Flash Forward.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
24

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
6.6  
Capacity Sharing Arrangement.

 
(a)  
Equal right to Joint Venture capacity.  Each of the Parties will have the right
and obligation, through Flash Forward, to utilize fifty percent (50%) of the JV
Space products, on an Equivalent Lot basis.  The actual monthly NAND Flash
Memory Product lot output from the Y5 Facility shall be allocated between
Toshiba and SanDisk, as applicable, based on the Y5 NAND Capacity Ratio.

 
(b)  
Alternative use of allotted capacity.

 
(i)  
If a Party is unable to utilize its allotted manufacturing capacity for JV Y5
NAND Flash Memory Products (such Party, an “Excess Capacity” or “EC Party”), it
may do any of the following:

 
(A)  
An EC Party may request the other Party to negotiate the terms of transfer of
its capacity shortfall to the other Party, which may choose whether to accept
such additional capacity and on what terms in its sole discretion.

 
(B)  
An EC Party may use its capacity for Embedded NAND Products, as defined in and
subject to Section ‎6.6(c).

 
(C)  
An EC Party may use its capacity for Proprietary NAND Flash Memory Products and
non-Proprietary NAND Flash Memory Products, in accordance with and subject to
Sections ‎6.6(d) and ‎(e).

 
(D)  
An EC Party may produce less than one hundred percent (100%) of its total
Equivalent Lot capacity, provided its allocation of costs in this case will be
done in accordance with Section 7.4(a)(i) (“EC Compensation”).

 
(ii)  
If both Parties are EC Parties because demand for both Parties’ JV Y5 NAND Flash
Memory Products are significantly below expectations, the Parties will discuss
in good faith whether to permit products which are not JV Y5 NAND Flash Memory
Products to be produced in the JV Space; provided that (A) the inability of the
Parties to so agree shall not constitute a Deadlock (as defined in the FF
Operating Agreement) and (B) the foregoing shall not limit either Party’s rights
in the remainder of this Section ‎6.6.

 
(c)  
Either Party shall have the right to use a portion of its total allocated
capacity with respect to the JV Space to run a memory product which is not a JV
Y5 NAND Flash Memory Product (solely because the NAND flash memory array area is
equal to or less than **** of the total die area (“Embedded NAND Product”)) so
long as such Embedded NAND Product ****.  If a Party exercises its option to run
Embedded NAND Products, it must ****.  No such products may be run if doing so
****.  The conditions stated in Sections ‎6.6(d) and ‎(e) do not apply to
Embedded NAND Products.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
25

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
(d)  
Each Party may use a portion of its total allocated capacity from the JV Space
to cause to be manufactured NAND Flash Memory Products which are proprietary to
that Party (“Proprietary NAND Flash Memory Products”) and which need not be
shared with the other Party.  Proprietary NAND Flash Memory Products may be
produced in the JV Space so long as such products ****.  If a Party exercises
such option, it must ****.  No such Proprietary NAND Flash Memory Products may
be run if doing so ****.  Each Party shall give the other Party at least ninety
(90) days’ advance written notice of its intention to use a portion of its
allocated capacity to manufacture Proprietary NAND Flash Memory Products and the
Parties shall refer the matter to the Board of Executive Officers (as defined in
the FF Operating Agreement) for consultation and planning, with the intention to
minimize the impact of such allocation.  Such notifying Party will limit the
output volume of such Proprietary NAND Flash Memory Products to **** unless it
receives the consent of the other Party to an increase in such output volume
above such limit.

 
(e)  
Each Party (the “Originating Party”) shall inform the other (the
“Non-Originating Party”) of the development plans by the Originating Party to
develop NAND Flash Memory Products, and the Originating Party and the
Non-Originating Party shall each refer such matter to the Coordinating Committee
(as defined in the Product Development Agreement).  If the Coordinating
Committee unanimously decides that such planned development shall be undertaken
jointly, then the cost of such joint development shall be borne by each Party in
accordance with the Product Development Agreement or JMDY Agreement, as
applicable, and the NAND Flash Memory Products manufactured following such joint
development shall be considered non-Proprietary NAND Flash Memory Products for
purposes of Section ‎6.6(d); provided, however, the NAND Flash Memory Products
set forth in Exhibit A to the Product Development Agreement shall be deemed to
be non-Proprietary NAND Flash Memory Products without any action by the
Coordinating Committee.  Subject to the foregoing, if the Coordinating Committee
does not unanimously decide that such planned development shall be undertaken
jointly, then the Originating Party may, at its sole discretion, either (i)
transfer to the Non-Originating Party the technology, including the items in
Exhibit C to the Product Development Agreement relating to such technology, used
to manufacture such NAND Flash Memory Products on a royalty-free basis,
whereupon such NAND Flash Memory Products shall be considered non-Proprietary
NAND Flash Memory Products, or (ii) treat such NAND Flash Memory Products as
Proprietary NAND Flash Memory Products for purposes of Section ‎6.6(d).  In the
event the Originating Party elects to treat any NAND Flash Memory Products as
Proprietary NAND Flash Memory Products in accordance with the preceding
sentence, but thereafter the Coordinating Committee unanimously determines that
such Proprietary NAND Flash Memory Products should be developed jointly, the
Originating Party shall transfer to the other Party the technology used to
manufacture such NAND Flash Memory Products on reasonable terms and conditions
to be mutually agreed upon by the Parties, whereupon such Proprietary NAND Flash
Memory Products shall be treated as non-Proprietary NAND Flash Memory Products.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
26

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
6.7  
SanDisk Reservation Option.

 
(a)  
Ramp Flexibility.  ****:

 
(i)  
****:

 
(A)  
****.

 
(B)  
****.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
27

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
(ii)  
****.

 
(iii)  
****.

 
(iv)  
****.

 
(v)  
Operational Efficiencies.  Within the framework provided by the FF Operative
Documents, the Parties shall cooperate to ensure that there is no significant
adverse effect on **** as a result of the ****.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
28

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
(b)  
****.

 
(c)  
****.

 
(d)  
Consideration of Release.  ****.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
29

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
6.8  
Engineering Wafers and Development Expense.  Each Party will have full access to
all operational and engineering data and reports related to engineering wafers
manufactured in the JV Space.

 
(a)  
Engineering wafers and development expenses are defined in five (5) categories:
Common R&D Development Expenses, Y5 Direct R&D Development Products, JMDY
Development Expenses, Evaluation Wafers and Qualification Wafers (each as
defined below); provided, however, that if there are any development expenses
not falling in these categories and such expenses are not to be charged under
the JMDY Agreement or the Product Development Agreement, such expenses shall be
appropriately paid or borne between the Parties.

 
(i)  
“Common R&D Development Expenses” ****.

 
(ii)  
****.

 
(iii)  
****.

 
(iv)  
“Evaluation Wafers” are those wafers manufactured ****.  Both Parties are
entitled to receive Evaluation Wafers ****.  The cost of Evaluation Wafers is
****.

 
(v)  
“Qualification Wafers” are those wafers ****.  The Parties will discuss and
agree on the appropriate quantity of Qualification Wafers required for each JV
Y5 NAND Flash Memory Product.  ****.

 
(b)  
****.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
30

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
6.9  
Management Representatives.  Each Party shall designate a person (each a
“Management Representative”) and the two so designated shall have the authority
to (a) advise Flash Forward with respect to policy and operating matters common
to Toshiba and SanDisk as well as on such other matters as Flash Forward may
refer to the Management Representatives from time to time, (b) hear and seek to
resolve any disputes regarding operational matters or alleged breaches of any
Master Operative Documents (including dispute resolution), and (c) take the
actions specified to be taken by the Management Representatives in this
Agreement or any Master Operative Document.

 
6.10  
****.

 
(a)  
****.

 
(i)  
****.

 
(ii)  
****.

 
(iii)  
****.

 
(iv)  
Recognizing that Japanese language skills will be necessary for Engineers
working at the Y5 Facility, SanDisk shall seek to minimize the number of its
Engineers seconded to Flash Forward who are not highly proficient in Japanese
and for those who are not Japanese speakers SanDisk shall ensure they receive
some language training in Japanese at SanDisk’s cost before being sent to work
at the Y5 Facility.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
31

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
(b)  
With respect to the SanDisk-seconded Engineers (including any seconded from
SanDisk Affiliates) and any other SanDisk employees seconded to the Y5 Facility
pursuant to the FF Headcount Plan or further agreement with Toshiba
(collectively, the “SanDisk Team”), the Parties agree as follows:

 
(i)  
Members of the SanDisk Team who are Engineers shall be integrated by Toshiba at
the Yokkaichi Facility and shall work together with Toshiba Engineers to seek to
ensure the optimal operation of the Y5 Facility from a cost and technology
perspective.  To the extent any SanDisk Team member who is an Engineer
reasonably follows the properly issued directions of such person’s manager at
the Y5 Facility and contributes to the success of the Y5 Facility’s operations
that support Flash Forward to the degree that would be reasonably expected of a
Toshiba Engineer in his or her position, ****.

 
(ii)  
Members of the SanDisk Team who are not Engineers (“Non-Engineer SanDisk Team
Members”) shall work with their respective counterparts at the Yokkaichi
Facility to facilitate SanDisk’s access to the operations of the Y5 Facility as
follows.  Non-Engineer SanDisk Team Members who support the operations of Flash
Forward or the manufacturing of NAND Flash Memory Products shall have full
access to the Y5 Facility other than the Toshiba Non-JV Space, and information
related to the operations of the Y5 Facility other than the Toshiba Non-JV
Space, and reasonable access to other information relevant to Flash Forward or
the operations of the Y5 Facility.  ****.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
32

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
(iii)  
****.

 
(iv)  
****.

 
(v)  
****.

 
(vi)  
****.

 
(vii)  
****.

 
(viii)  
All members of the SanDisk Team will remain employees of SanDisk.  Each Party
will indemnify the other Party and Flash Forward from any claim by any of such
Party’s employees, consultants or agents (such Party being the “Employer”) (A)
based on other than willful misconduct of such Employer, its employees,
consultants or agents; or (B) that he or she has rights, or is owed obligations,
as an employee of the Party that is not the Employer.

 
(c)  
****.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
6.11  
Non-solicitation of Employees.  So long as the business of Flash Forward
continues, each Party (and each of its respective Affiliates) shall not, without
the prior written consent of the other Party, directly recruit or solicit (a)
any employee or director of Flash Forward or (b) any employee of the other Party
involved in the Flash Forward business to leave his or her employment with Flash
Forward or such other Party prior to the period ending twenty-four (24) months
after the FF Termination Date; provided, however, that placement of employment
advertisements or other general solicitation for employees not specifically
targeted to the employees or directors of Flash Forward or such other Party
shall not constitute direct recruitment.  In the event of the dissolution and
liquidation of Flash Forward, either Party (or any Affiliate of either Party)
may solicit any former employee of such dissolved and liquidated company, but
neither Party (nor any of its Affiliates) shall be required to employ any such
Person.  If all of the FF Interests held by one Party are purchased by the other
Party or its designee, if requested by the acquiring Party, the Parties shall
reach agreement on a reasonable transition plan (without profit to the seller)
in connection with the services provided to Flash Forward, as applicable, by
employees and contractors of the selling Party.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
34

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
6.12  
Financing.

 
(a)  
****.

 
(b)  
The Parties currently intend, but are not obligated, to structure the financing
for equipment purchases by Flash Forward necessary to effect the ramp-up as
follows:

 
(i)  
Flash Forward will enter into equipment lease or loan agreements and pledge the
financed equipment as collateral;

 
(ii)  
Flash Forward will secure external financing for approximately **** of the
initial purchase price of its tools and each Party will provide equity capital
contributions and loans (on a subordinated basis) for the remaining cash
requirements of Flash Forward necessary to effect the ramp-up;

 
(iii)  
each Party will severally and not jointly and through separate arrangements
guarantee as close as possible to fifty percent (50%) of Flash Forward’s
obligations under such lease or loan agreements (any financing separately
guaranteed or provided by Toshiba for Flash Forward or otherwise for investment
in the Y5 Facility, “Toshiba Financing”, any such financing separately
guaranteed or provided by SanDisk for Flash Forward or otherwise for investment
in the Y5 Facility “SanDisk Financing” and the Toshiba Financing and SanDisk
Financing, each a “Financing”); and

 
(iv)  
the Parties will attempt to obtain the foregoing financing from the same
financial institution, but under separate agreements that expressly disclaim any
joint and several liability of the Parties.

 
(c)  
With respect to any Toshiba Financing or SanDisk Financing, the following shall
apply:

 
(i)  
****.

 
(ii)  
Unless otherwise expressly agreed by both Parties in writing in each case, all
Toshiba Financing and all SanDisk Financing shall create only several
obligations of the Parties and no joint and several obligations or
liability.  Toshiba (with respect to Toshiba Financing) and SanDisk (with
respect to SanDisk Financing) hereby indemnifies and holds harmless the other
Party and its Indemnified Parties from any claims by any financial institution
or other Person that the other Party has any liabilities or obligations with
respect to, respectively, any Toshiba Financing or SanDisk Financing (unless
joint liability has been agreed pursuant to the first sentence of this Section
‎6.12(c)(ii)).

 
(iii)  
Flash Forward will use commercially reasonable efforts to comply with the
requirements of any financing sources.  Flash Forward will make available to
each Party one-half of its assets (with as near as practicable cost, collateral
value and type) to secure such Party’s Financing (whether external or loans from
a Party or its Affiliates).

 
(d)  
If the lender under the Financing for either Party (as the “Defaulting Party”)
takes significant actions to enforce its right in the collateral, then the other
Party (as the “Non-Defaulting Party”) shall have the right, but not the
obligation, to cure the default giving rise to the lender’s enforcement
action.  If the Non-Defaulting Party exercises such cure right, then the
Non-Defaulting Party’s rights in any subject collateral shall be superior to the
Defaulting Party’s and the Non-Defaulting Party may exercise one of the
following options:

 
(i)  
the Non-Defaulting Party (A) shall have a claim against the Defaulting Party for
reimbursement of any payments made by the Non-Defaulting Party on the Defaulting
Party’s behalf (which will be subordinate to the lender’s claims and bear
interest at a rate 500 basis points in excess of the rate being charged by the
lender to the Defaulting Party) and (B) shall have the right, until and unless
the Defaulting Party pays in full the obligation to the Non-Defaulting Party
under foregoing clause (A), to take over the increment of production of the Y5
Facility represented by the collateral with respect to which the lender took
significant actions to enforce its rights; or

 
(ii)  
the Non-Defaulting Party shall have the right to terminate the Operating
Agreement pursuant to Section 11.6 thereof (foreclosure default).

 
 
 
 
35

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
6.13  
Other Activities.  Except as expressed in this Section ‎6 and in the JMDY
Agreement and the JVRA, neither Party nor any of their respective Affiliates
shall: (a) fabricate NAND Flash Memory Integrated Circuits or R/W at any
location other than the Yokkaichi Facility or any other fabrication facility
agreed upon by the Parties in writing; (b) have any third party fabricate NAND
Flash Memory Integrated Circuits or R/W; or (c) have any right to fabricate NAND
Flash Memory Integrated Circuits or R/W beyond the capacity as limited pursuant
to this Section ‎6.  For the avoidance of doubt, nothing contained in the
foregoing shall restrict the Parties from engaging in any other activities,
including, without limitation, (i) designing any NAND Flash Memory Product or
R/W; (ii) selling any NAND Flash Memory Product or R/W to any customer; (iii)
entering into any equipment purchase or material supply agreements; or (iv)
entering into any patent licensing arrangement.  For purposes of this Section
‎6.13, “NAND Flash Memory Integrated Circuits” means ICs included in the
definition of NAND Flash Memory Products pursuant to Section ‎3.2.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
36

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
6.14  
Protection of Intellectual Property.  Both Parties recognize that it is
important for the success of the Y5 NAND Flash Memory Products business to
promote the adoption of such Y5 NAND Flash Memory Products with a wide variety
of customers and applications, whether for card use or non-card use, and with
such recognition, each Party shall use reasonable efforts to protect and enhance
the value of Y5 NAND Flash Memory Products.

 
7.  
Start-Up and Production Costs

 
7.1  
Start-Up Services for Y5.  The Parties acknowledge that either or both of the
Parties and Flash Forward have incurred or will incur costs in connection with
developing Flash Forward and the Y5 Facility and preparing the Y5 Facility for
production, including personnel costs, materials costs and other operating
expenses, for which each Party has the obligation ultimately to bear fifty
percent (50%) of the responsibility (“Start-Up Costs”).  The Parties shall
discuss in good faith and agree upon the Start-Up Costs borne by either Party
and the means and timing of each Party, as applicable, being reimbursed or
credited for having incurred more than fifty percent (50%) of the Start-Up Costs
or of making payments due to having incurred less than fifty percent (50%) of
the Start-Up Costs; provided, that the determination and allocation of Start-Up
Costs and the means and timing of reimbursement shall be in a manner
substantially similar to that utilized in connection with the start-up costs of
the Y4 Facility.

 
7.2  
Equal Participation and Purchase Price Per Unit Generally.  The Parties intend
to meet demand for increased capacity by equally investing in, and jointly
building, and sharing, on equal or substantially equal terms, equal amounts of
new capacity for Y5 NAND Flash Memory Products, except as otherwise provided
herein.  So long as each Party’s Threshold NAND Capacity Ratio (as defined
below) is greater than or equal to ****, each Party will pay **** of the same
product and same design rule.

 
7.3  
Adjustment Payment.  If either Party’s Threshold NAND Capacity Ratio falls below
****.

 
7.4  
Cost Terms.

 
(a)  
Fixed and Variable Manufacturing Costs.  All costs of manufacturing shall be
either Fixed Manufacturing Costs (as defined below) or Variable Manufacturing
Costs (as defined below).

 
(i)  
****.

 
(ii)  
****.

 
(b)  
Threshold NAND Capacity Ratio.  The term “Threshold NAND Capacity Ratio” shall
mean the applicable Party’s NAND lot per month capacity **** in the Y5 Facility,
as  calculated on an Equivalent Lot (as defined below) basis divided by ****,
provided, however, that ****.

 
(c)  
Y5 Capacity Ratio.  The term “Y5 Capacity Ratio” for either SanDisk or
Toshiba shall mean ****.

 
(d)  
Y5 NAND Capacity Ratio.  The term “Y5 NAND Capacity Ratio” for either SanDisk or
Toshiba shall mean ****.

 
(e)  
Equivalent Lot.  ****.

 
 
 
 
 
 
 
 
 
 
 
 
37

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
7.5  
Negative Impacts. In the event of any negative impact on the cost or output
efficiency of JV Y5 NAND Flash Memory Products or Flash Forward R/W due to
Non-NAND Product production in one Party’s Non-JV Space, ****.

 
7.6  
Cost and Methodology.  In all events, Y5 manufacturing cost and wafer cost
methodology will be in accordance with Toshiba’s past practice and accounting
system.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
38

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
8.  
Other Agreements

 
To supplement their agreement as expressed in certain of the Master Operative
Documents, the Parties agree as set forth in this Section ‎8.  To the extent of
any conflict between this Section ‎8 and any other Master Operative Document
referenced in this Section ‎8, the other Master Operative Document shall
prevail.
 
8.1  
Flash Forward Management.

 
(a)  
As contemplated by the FF Operating Agreement, the Y5 Operating Committee’s
purpose is to give both Parties the ability to influence the day to day
operating decisions of Flash Forward and the Y5 Facility.  The Y5 Operating
Committee is intended to be a collaborative body with real-time communications,
respectful consultation and dispute resolution with the goal of making the Y5
Facility the most competitive (cost and technology) memory fabrication facility
in the world.

 
(b)  
If the Y5 Operating Committee is unable to decide an issue (by agreement of its
two members) such issue shall be referred to the Board of Executive
Officers.  Special meetings of the Board of Executive Officers may be noticed
for issues requiring urgent resolution.  The Parties contemplate that while a
special meeting of the Board of Executive Officers is being noticed, their
respective management teams will discuss any issue that the Y5 Operating
Committee could not resolve.

 
(c)  
If the Board of Executive Officers is unable to decide an issue (by unanimous
agreement), such issue shall be referred to the Management Representatives for
resolution, which shall be vested with final decision making authority.  This
Agreement separately provides for procedures if the Management Representatives
is unable to reach agreement on such issue.

 
8.2  
Y5 Facility.

 
(a)  
Site Preparation, Building Construction and Facilitization.

 
(i)  
Toshiba will design, construct and facilitize the Y5 Facility.  SanDisk shall
work with Toshiba to help minimize administrative approval delays.  Toshiba
shall exercise all commercially reasonable efforts to ensure that Y5 Facility is
(A) insurable, (B) designed and constructed to mutually acceptable high levels
of risk standards, and (C) is completed ****; provided, that Toshiba shall have
no liability to SanDisk, any Affiliate of SanDisk or Flash Forward if completion
is not achieved by such time.  The depreciation for the Y5 Facility will be
charged in accordance with Section 8.3(d).

 
(ii)  
With prior coordination with Toshiba and the construction contractors for the Y5
Facility, SanDisk will have reasonable access to the construction site for the
Y5 Facility and to all information pertaining to the construction of the Y5
Facility, on condition that SanDisk will be solely responsible for all damage
caused by such access.

 
(iii)  
Building Depreciation Prepayment and Shortened Depreciation Schedule for ****:

 
(A)  
Each of the Parties agrees to ****, in a manner to be mutually agreed.

 
(B)  
If ****, the Parties agree to ****.

 
(iv)  
Also for purposes of this Section ‎8.2, Toshiba’s cost of site/land preparation
for the Y5 Facility ****.

 
(b)  
Land.  With respect to the land purchased by Toshiba related to the
establishment of the Y5 Facility, SanDisk will pay to Toshiba on a quarterly
basis during the term of this Agreement compensation for **** for the actual
aggregate purchase price of such land ****.  For purposes of this Section 8.2,
****.  Annual depreciation of the Y5 Facility shall be calculated in accordance
with Section 8.3(d).  To the extent appropriate, these charges will be invoiced
under the FF Foundry Agreement, as provided at Section 8.3 below.  For any
portion of the Y5 Capacity Ratio that is not subject to the FF Foundry
Agreement, such charges shall be invoiced directly.

 
(c)  
Incentives.  Government incentives (financial or otherwise) attributable to the
assets or operations of Flash Forward and the Y5 Facility will be shared by the
Parties in accordance with the Y5 Capacity Ratio at the time such incentives are
realized.  The Parties will discuss such incentives and the sharing thereof
based on the type of incentives.

 
 
 
39

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
8.3  
FF Foundry Agreement.  Flash Forward and Toshiba shall enter into the FF Foundry
Agreement at the Closing.  In the event SanDisk owns or leases manufacturing
equipment located in the Y5 Facility as a result of ****, SanDisk and Toshiba
will enter into a foundry agreement with terms substantially similar to the FF
Foundry Agreement.  The FF Foundry Agreement provides for ordering procedures,
prices, delivery, cost reporting and other specific terms and conditions for the
manufacture by Toshiba and supply to Flash Forward of Y5 NAND Flash Memory
Products, which shall be consistent with the following basic terms:

 
(a)  
Facilities, Equipment and Raw Materials.  The manufacturing facilities will be
located at the Y5 Facility and die sort will be located **** or such other place
as the Parties may agree upon.  Flash Forward and Toshiba will enter into an
exclusive lease agreement with respect to the Y5 Facility and Flash Forward’s
manufacturing equipment located in the Y5 Facility to be used in the manufacture
of Y5 NAND Flash Memory Products by Toshiba.  Toshiba shall be responsible for
obtaining the raw materials and services to be used in the manufacture of Y5
NAND Flash Memory Products.  Raw materials shall be procured in accordance with
that certain RMPA.

 
(b)  
Production.  Toshiba will manufacture Y5 NAND Flash Memory Products at the Y5
Facility for Flash Forward ordered by Toshiba and SanDisk under the terms and
conditions of the FF Purchase and Supply Agreements.  Flash Forward and Toshiba
(from the Yokkaichi Facility) will use their best efforts to achieve the
Business Plan manufacturing capacity.  Wafers produced in the JV Space will be
sorted between the Parties such that aggregate yield losses will be shared on an
equal basis.

 
(c)  
Operating Relationship.  The Parties shall provide personnel necessary for the
manufacturing of the Y5 NAND Flash Memory Products as described in Section
‎6.10.

 
(d)  
Consideration to be Paid to Toshiba.  Toshiba will be compensated by Flash
Forward as provided in the FF Foundry Agreement ****.

 
(e)  
No Duplication of Costs or Expenses.  It is the intent of the Parties that any
payments made by SanDisk under or pursuant to any Master Operative Documents, FA
Operative Documents, FP Operative Documents or Joint Operative Documents shall
not be duplicative and SanDisk shall in no event be required to pay or
contribute more than once for any service, product or development work provided
under such agreements, if such service, product or development work is provided
under more than one agreement.  In addition, if SanDisk makes a direct payment
for any service, product or development work provided under any such agreement,
the cost incurred by Toshiba (from the Yokkaichi Facility), Flash Alliance,
Flash Partners or Flash Forward, as the case may be, in connection with the
provision of such service, product or development work shall not be included in
the applicable wafer price charged to SanDisk.

 
(f)  
Exclusivity.  The Yokkaichi Facility shall be Flash Forward’s exclusive
manufacturing source for output of Y5 NAND Flash Memory Products.  Flash Forward
may seek external manufacturing sources for output in excess of the Yokkaichi
Facility’s capacity upon agreement by the Management Representatives.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
40

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
8.4  
FF Purchase and Supply Agreements.  Flash Forward and each of the Parties or
their respective Affiliates will enter into substantially identical FF Purchase
and Supply Agreements providing for specific terms and conditions for the
purchase by the Parties of Y5 NAND Flash Memory Products from Flash Forward,
which shall be consistent with the following basic terms:

 
(a)  
Manufacturing.  Flash Forward shall manufacture or cause to be manufactured Y5
NAND Flash Memory Products and, as applicable, Y5 R/W as contemplated by Section
‎8.3.

 
(b)  
Purchase Commitment.  Except as contemplated in Section ‎6.3, each Party shall
(itself or through Affiliates) purchase one half (based on a measure of
Equivalent Lots out per week) of the total L/M of JV Y5 NAND Flash Memory
Products.  The foregoing purchase commitment of each Party shall not be subject
to reduction except as provided in Section ‎6.6(b).

 
(c)  
Sales Price for JV Y5 NAND Flash Memory Products Purchased by the Parties.  The
sales price charged by Flash Forward to the Parties for wafers manufactured at
Y5 shall be the sum of:

 
(i)  
****

 
(ii)  
****.

 
(d)  
Other Cost Items.  Other items related to the manufacture of Y5 NAND Flash
Memory Products will be charged on a monthly basis from Flash Forward to the
Parties and will include the following:

 
(i)  
****;

 
(ii)  
****;

 
(iii)  
****;

 
(iv)  
****;

 
(v)  
****; and

 
(vi)  
****.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
41

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
8.5  
Documentation of JV R/W Production.  In the event that R/W comes to be produced
in the Y5 Facility, the Parties shall negotiate in good faith with respect to
adopting modified documentation concerning such production, including, in the
event of production in the JV R/W Space, (a) a foundry agreement indicating
ordering procedures, prices, delivery, cost reporting and other specific terms
and conditions for the manufacture by Toshiba and supply to Flash Forward of
R/W, and (b) agreements governing the Parties’ respective purchases of R/W from
Flash Forward, taking into account the differences between the production
process of R/W and that of NAND Flash Memory Products, among other factors.

 
8.6  
Other Matters.

 
(a)  
Forecasts/Production Planning.  Each Party will submit forecasts, **** as
further provided in the FF Purchase and Supply Agreements.  The Parties shall
use the system at the Yokkaichi Facility for such direct forecast submission,
provided that the cost necessary for **** shall be borne by SanDisk.  Each Party
shall be provided the same access to Y5 data relating to Flash Forward data and
such Party’s non-JV data, including data used for output forecasts, as the
Parties receive with respect to Y4 data relating to Flash Alliance.  Flash
Forward production planning will hold a monthly production planning meeting with
representatives of each Party, as further provided in the FF Purchase and Supply
Agreements.  At such meetings, the Parties will agree on a production plan for
the **** which plan will be final (and the related forecast will be deemed to be
covered by a binding purchase order).

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
42

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
(b)  
Production Control.  Flash Forward will provide each Party **** on a
non-discriminatory basis **** with respect to **** provided that the cost
necessary for making such system available to SanDisk will be borne by
SanDisk.  Each Party shall be provided the same access to Y5 data relating to
Flash Forward data and such Party’s non-JV data, including data used for
tool/process analysis, as the Parties receive with respect to Y4 data relating
to Flash Alliance.  Each Party (through the Y5 Management Representatives) will
have the right to discuss the production schedule, planned wafer starts and
****.

 
(c)  
Operating Reports.  SanDisk will have full access to any management or operation
reports related to Flash Forward or Flash Forward’s business through the Y5
Operating Committee (as defined in the FF Operating Agreement).  Management and
operating reports related to Flash Forward or Flash Forward’s business as
mutually agreed from time to time will be simultaneously made available in
Japanese and English to each Party.  Upon request, Toshiba employees will
explain such reports to SanDisk’s employees and respond to questions from
SanDisk’s employees, but Toshiba will not be responsible for SanDisk’s failure
to understand such reports.

 
(d)  
Insurance.  Toshiba shall maintain or arrange property insurance covering assets
owned or leased by Flash Forward, and business interruption insurance in respect
of the business of Flash Forward, the scope and amounts of which shall be
consistent with Toshiba’s practices at the Yokkaichi Facility and as required by
any lender.  This coverage shall provide basically full replacement value of all
Flash Forward owned and leased equipment, subject to valuation as part of
Toshiba’s annual insurance policy renewal, and shall name Flash Forward as a
beneficiary in respect of assets owned or leased by it and Flash Forward’s
employee expenses covered by business interruption insurance.  On an annual
basis, or when requested by either Party, the Y5 Operating Committee shall
discuss and review the current insurance coverage and/or the need for any
additional property or business interruption insurance in respect of Flash
Forward’s assets or business.  Further, SanDisk reserves the right to seek to
arrange additional property or business interruption insurance for its own
account in respect of Flash Forward’s assets or business, and shall be
responsible for the maintenance of insurance with respect to equipment used in
the SanDisk R/W Space and any SanDisk Unilateral Expansion Space, and Toshiba
shall cooperate in good faith to provide such information and access as is
reasonably necessary for SanDisk to arrange such insurance.  If Toshiba makes a
recovery from a third party (other than an insurer per the above) in respect of
both assets of Flash Forward and other assets, then Toshiba shall allocate to
Flash Forward a share of the net amount of such recovery in proportion to the
losses suffered by Flash Forward and total losses suffered by Flash Forward and
Toshiba.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
43

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
9.  
Termination

 
9.1  
Termination.

 
(a)  
Termination of any Master Operative Document by either Party shall be done only
in good faith.

 
(b)  
This Agreement shall be terminated automatically upon the earlier of the
Transfer of all of a Party’s FF Interests to the other Party (or its Affiliate)
or upon completion of the dissolution and liquidation of Flash Forward pursuant
to Section 11 (Dissolution) of the FF Operating Agreement (the date of such
Transfer or dissolution and liquidation, the “FF Termination Date”).

 
(c)  
Upon termination of this Agreement resulting from an event of dissolution of
Flash Forward due to the expiration of Flash Forward pursuant to Section 11.1(a)
(Expiration) of the FF Operating Agreement:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
44

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
(i)  
the Parties shall further amend the Cross License Agreement, as then in effect,
to specify that each Party’s patents issued or issuing on patent applications
entitled to an effective filing date prior to the FF Termination Date are
licensed on a royalty-free basis for the duration of such patents.  The scope of
the licenses as amended pursuant to this Section ‎9.1(c)(i) shall not be greater
than the scope of those granted under the Cross License Agreement, as in effect
as of the FF Termination Date.

 
(ii)  
Toshiba shall grant to SanDisk, effective upon the FF Termination Date, a
non-exclusive, non-transferable (except to Affiliates of SanDisk),
non-sub-licensable, fully paid up, royalty-free license to make, have made, use,
sell and have sold NAND Flash Memory Products anywhere in the world utilizing
the NAND technology transferred to and/or utilized at the Yokkaichi Facility,
and SanDisk shall have full access to all such know-how at the Yokkaichi
Facility which has been transferred to the Yokkaichi Facility prior to the FF
Termination Date.

 
(d)  
Upon a termination of this Agreement resulting from (i) an event of dissolution
of Flash Forward or (ii) one Party’s acquisition of all of the other Party’s FF
Interests (the acquirer thereof referred to hereinafter as the “Acquiring Party”
and the seller thereof referred to hereinafter as the “Selling Party”) pursuant
to Section 11.5 (Dissolution Upon Notice) of the FF Operating Agreement:

 
(i)  
Toshiba or the Acquiring Party, as the case may be, will, upon the request,
prior to the FF Termination Date, of (A) SanDisk (such request to be made at the
time of its notice pursuant to Section 11.5 of the FF Operating Agreement) in
the case of the dissolution of Flash Forward or (B) the Selling Party (each, a
“Requesting Party”) as the case may be, continue to manufacture NAND Flash
Memory Products for the Requesting Party (not to exceed the Requesting Party’s
capacity allocation available from Flash Forward under this Agreement as of the
FF Termination Date (the “Termination Capacity”)) for a period of **** following
the Termination Date in the following ramp-down manner:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
45

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
(A)  
****

 
(B)  
****

 
(C)  
****

 
(ii)  
Toshiba and SanDisk and their respective Affiliates shall have a perpetual,
fully paid-up, royalty-free right to use technology previously transferred to
one another during the term of this Agreement.

 
(iii)  
The Parties shall further amend the Cross License Agreement to specify that each
Party’s patents issued or issuing on patent applications entitled to an
effective filing date prior to the FF Termination Date are licensed on a royalty
free basis for the duration of such patents.  The scope of the licenses as
amended pursuant to this Section ‎9.1(d)(iii) shall not be greater than the
scope of those granted under the Cross License Agreement, as in effect as of FF
Termination Date.

 
(iv)  
Upon termination of this Agreement resulting from an event of dissolution of
Flash Forward caused by Toshiba’s election to withdraw from Flash Forward
pursuant to the FF Operating Agreement, Toshiba hereby grants to SanDisk,
effective upon the FF Termination Date, a non-exclusive, non-transferable
(except to Affiliates of SanDisk), non-sub-licensable, fully paid-up,
royalty-free license to make, have made, use, sell and have sold NAND Flash
Memory Products anywhere in the world utilizing the NAND technology transferred
to and/or utilized at the Yokkaichi Facility, and SanDisk shall have full access
to all such know-how at the Yokkaichi Facility which has been transferred to the
Yokkaichi Facility prior to the FF Termination Date.

 
(e)  
[Intentionally omitted.]

 
(f)  
Upon termination of this Agreement resulting from an event of dissolution of
Flash Forward or one Party’s acquisition of the other Party’s FF Interests
following a Deadlock (as defined in the FF Operating Agreement) pursuant to
Section 10.3 (Dispute Resolution; Deadlock) of the FF Operating Agreement:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
46

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
(i)  
In the case of one Party’s acquisition of the other Party’s FF Interests
pursuant to Section 10.3(e) of the FF Operating Agreement, the Acquiring Party
shall continue to manufacture products for the other Party (not to exceed the
other Party’s Termination Capacity) for a period of **** following the FF
Termination Date in accordance with the following ramp down manner:

 
(A)  
****

 
(B)  
****

 
(C)  
****

 
(ii)  
The Parties and their respective Affiliates shall have a perpetual, fully
paid-up, royalty-free right to use technology previously transferred to one
another during the term of this Agreement.

 
(iii)  
The Parties shall further amend the Cross License Agreement to specify that,
with respect only to Y5 NAND Flash Memory Products and any other Licensed
Products defined in the Cross License Agreement and manufactured with 300mm
wafers at any facility, each Party’s patents issued or issuing on patent
applications entitled to an effective filing date prior to the FF Termination
Date are licensed: (x) at the royalty rates specified in Schedule ‎9.1(f) until
March 31, 2018; and (y) thereafter, on a royalty-free basis.  Both Parties shall
negotiate in good faith for up to **** upon request of either Party at any time
during the **** after the FF Termination Date to agree on royalty rates for
patents filed by each Party after the FF Termination Date.  The scope of the
licenses as amended pursuant to this Section shall not be greater than the scope
of those granted under the Cross License Agreement, as in effect as of the FF
Termination Date.

 
(g)  
Upon termination of this Agreement resulting from an event of dissolution of
Flash Forward or a Party’s acquisition of the other Party’s FF Interests
described in Section 11.3 (Dissolution Upon Event of Default) of the FF
Operating Agreement:

 
(i)  
The Parties shall further amend the Cross License Agreement to specify that,
with respect only to Y5 NAND Flash Memory Products and any other Licensed
Products defined in the Cross License Agreement and manufactured with 300mm
wafers at any facility, each Party’s patents issued or issuing on patent
applications entitled to an effective filing date prior to the FF Termination
Date are licensed at the royalty rates specified in Schedule ‎9.1(g) for ****
after the FF Termination Date or until the end of ****, whichever comes first,
and thereafter such licenses shall be ****.

 
(ii)  
In the event that Toshiba or an Affiliate of Toshiba is the Defaulting Party,
Toshiba shall grant to SanDisk, effective upon such date of termination, a
non-exclusive, non-transferable (except to Affiliates of SanDisk),
non-sub-licensable, fully paid-up, royalty-free license to make, have made, use,
sell and have sold NAND Flash Memory Products anywhere in the world utilizing
the NAND technology transferred to and/or utilized at the Yokkaichi Facility,
and SanDisk shall have full access to all such know-how at the Yokkaichi
Facility which has been transferred to the Yokkaichi Facility prior to the FF
Termination Date.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
47

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
(h)  
Upon termination of this Agreement resulting from an event of dissolution
described in Section 11.1(f) (Bankruptcy Event) of the FF Operating Agreement:

 
(i)  
If such termination is caused by a Bankruptcy Event in respect of Toshiba,
(x) the license granted to SanDisk under Toshiba Licensed Patents pursuant to
the Cross License Agreement shall continue on a royalty-free basis, and
(y) Toshiba shall grant to SanDisk, effective upon such date of termination, a
non-exclusive, non-transferable (except to Affiliates of SanDisk),
non-sub-licensable, fully paid-up, royalty-free license to make, have made, use,
sell and have sold NAND Flash Memory Products anywhere in the world utilizing
the NAND technology transferred to and/or utilized at the Yokkaichi Facility,
and SanDisk shall have full access to all such know-how at the Yokkaichi
Facility which has been transferred to the Yokkaichi Facility prior to the
Termination Date.

 
(ii)  
If such termination is caused by a Bankruptcy Event in respect of SanDisk, the
license granted to Toshiba under SanDisk Licensed Patents (as defined in the
Cross License Agreement) pursuant to the Cross License Amendment shall continue
on a royalty-free basis.

 
(i)  
Upon a termination of this Agreement resulting from a purchase and sale
transaction described in Section 11.6 (Financing Default) of the FF Operating
Agreement, there shall be no capacity ramp-down rights or obligations and:

 
(i)  
If such termination is caused by a financing default in respect of Toshiba,
(x) the Parties shall further amend the Cross License Agreement to specify that,
with respect only to Y5 NAND Flash Memory Products and any other Licensed
Products defined in the Cross License Agreement and manufactured with 300mm
wafers at any facility, Toshiba’s patents issued or issuing on patent
applications entitled to an effective filing date prior to the FF Termination
Date are licensed to SanDisk on a royalty-free basis, and (y) Toshiba shall
grant to SanDisk, effective upon such date of termination, a non-exclusive,
non-transferable (except to Affiliates of SanDisk), non-sub-licensable, fully
paid-up, royalty-free license to make, have made, use, sell and have sold NAND
Flash Memory Products anywhere in the world utilizing the NAND technology
transferred to and/or utilized at the Yokkaichi Facility, and SanDisk shall have
full access to all such know-how at the Yokkaichi Facility which has been
transferred to the Yokkaichi Facility prior to the Termination Date.

 
(ii)  
If such termination is caused by a financing default in respect of SanDisk, the
Parties shall further amend the Cross License Agreement to specify that, with
respect only to Y5 NAND Flash Memory Products and any other Licensed Products
defined in the Cross License Agreement and manufactured with 300mm wafers at any
facility, SanDisk’s patents issued or issuing on patent applications entitled to
an effective filing date prior to the FF Termination Date are licensed to
Toshiba on a royalty-free basis.

 
(j)  
Restructuring Costs.

 
(i)  
In the event this Agreement is terminated, the Parties will exercise best
efforts to plan such termination in advance with the goal of minimizing related
costs.  With respect to Toshiba employees and SanDisk employees working at the
Y5 Facility, (A) in the case of those that are Toshiba employees, Toshiba will
use its best efforts to retrain or relocate such individuals to other Toshiba
facilities, and (B) in the case of those that are SanDisk employees, SanDisk
will use its best efforts to retrain or relocate such individuals to other
SanDisk facilities, each to the maximum extent possible.

 
(ii)  
The Parties agree that in the event of such a SanDisk exit from Flash Forward,
****.

 
(A)  
****

 
(B)  
****

 
(iii)  
Upon any termination of this Agreement, the Parties shall meet and discuss in
good faith an estimate of the Restructuring Costs anticipated to be incurred by
Toshiba.  ****.

 
(k)  
Unless otherwise expressly provided herein, termination of this Agreement shall
not affect any surviving rights or obligations of either Party set forth in the
Joint Operative Documents.

 
 
 
48

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
10.  
Miscellaneous

 
10.1  
Survival.  Sections ‎1.3, ‎6.10(b)(vii), ‎6.11, ‎6.12(d), ‎9 and ‎10 and
Appendix A shall survive the termination or expiration of this Agreement.

 
10.2  
Entire Agreement.  This Agreement, together with the exhibits, schedules,
appendices and attachments thereto, constitutes the agreement of the Parties to
this Agreement with respect to the subject matter hereof and supersedes all
prior written and oral agreements and understandings with respect to such
subject matter.

 
10.3  
Governing Law.  This Agreement shall in all respects be governed by and
construed in accordance with the internal laws of the State of California
applicable to agreements made and to be performed entirely within such state
without regard to the conflict of laws principles of such state.  Each Master
Operative Document shall be governed in accordance with its governing law
provision and, in the absence of any such provision, by the first sentence of
this Section ‎10.3.

 
10.4  
Assignment.  Except as separately agreed by the Parties in writing, neither
Party may transfer this Agreement or any of its rights hereunder (except for any
transfer to an Affiliate or in connection with a merger, consolidation or sale
of all or substantially all the assets or the outstanding securities of such
party, which transfer shall not require any consent of the other party) without
the prior written consent of the other Party (which consent may be withheld in
such other Party’s sole discretion), and any such purported transfer without
such consent shall be void.

 
10.5  
****.  Notwithstanding the provisions of Section 2.9 of Appendix A, any other
provision of this Agreement, and any delay beyond the date of hereof of
execution by SanDisk Flash of this Agreement, Toshiba and SanDisk acknowledge
and agree that, by the execution and delivery hereof to Toshiba and SanDisk
Corporation: (a) this Agreement shall be effective as between Toshiba and
SanDisk Corporation as of the date hereof; and (b) upon the execution and
delivery to Toshiba and SanDisk Corporation of this Agreement by ****, this
Agreement shall be effective by and among Toshiba, SanDisk Corporation and ****
as of the date written by the signature of the authorized signatory of ****, and
**** shall enjoy and be subject to all rights and obligations hereunder from and
after such date.

 
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
49

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
 
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
Parties as of the date first above written.
 
 
 

  TOSHIBA CORPORATION    By:  /s/ Kiyoshi Kobayashi    Name:  Kiyoshi Kobayashi
   Title:  President and CEO      Semiconductor Company      Corporate Senior
Vice President          SANDISK CORPORATION    By:  /s/ Eli Harari    Name:  Eli
Harari    Title:  Chairman and CEO              ****                            
         

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Flash Forward Master Agreement]
 
 
 

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
APPENDICES


 
Appendix A
-
Definitions, Rules of Construction and General Terms and Conditions



 
EXHIBITS



 
(FF Operative Documents)

 
Exhibit A1
-
Capital Interests Purchase Agreement

 
Exhibit A2
-
FF Operating Agreement

 
Exhibit A3
-
FF Patent Indemnification Agreement

 
Exhibit A4
-
Environmental Indemnification Agreement

 
Exhibit A5
-
Lease Agreement

 
Exhibit A6
-
Toshiba-SanDisk Flash Services Agreement

 
Exhibit A7
-
Toshiba-Flash Forward Services Agreement

 
Exhibit A8
-
SanDisk Flash-Flash Forward Services Agreement



 
(Joint Operative Documents)

 
Exhibit B
-
Amendment No. 5 to Cross License Agreement



 
SCHEDULES



 
Schedule 4.5
-
Litigation; Decrees

 
Schedule 4.7
-
Patents and Proprietary Rights

 
Schedule 4.9
-
Cross License Payment Obligations

 
Schedule 6.2(a)
-
Technology Transfer Costs

 
Schedule 7.4(a)
-
Fixed Manufacturing Costs and Variable Manufacturing Costs

 
Schedule 9.1(f)
-
Royalty in case of Deadlock Termination

 
Schedule 9.1(g)
-
Royalty in case of Event of Default Termination

 
 
 
 
 
 

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
 
APPENDIX A


DEFINITIONS, RULES OF CONSTRUCTION AND
DOCUMENTARY CONVENTIONS
 
The following shall apply unless otherwise required by the main body of the
agreement into which this Appendix A is being incorporated (as used herein,
“this Agreement”):
 
 
Definitions
 
The following terms shall have the specified meanings:
 
“3D Collaboration Agreement”, means the 3D Collaboration Agreement, dated as of
June 13, 2008, between SanDisk Corporation and Toshiba.
 
“Accountants” means such firm of internationally recognized independent
certified public accountants for Flash Forward as is appointed pursuant to the
FF Operating Agreement from time to time.  Initially, the Accountants shall be
Shin Nihon & Company, an affiliate of Ernst & Young LLP.
 
“Affiliate” of any Person means any other Person which directly or indirectly
controls, is controlled by or is under common control with, such Person;
provided, however, that the term Affiliate, (a) when used in relation to Flash
Forward or any Subsidiary of Flash Forward, shall not include SanDisk
Corporation or Toshiba or any Affiliate of either of them, and (b) when used in
relation to SanDisk Corporation or Toshiba or any Affiliate of either of them,
shall not include Flash Forward or any Subsidiary of Flash Forward.
 
“Articles” means the Articles of Incorporation of Flash Forward.
 
“Asahi Area” means Toshiba’s facilities in Asahi, Japan.
 
“Bankruptcy Event” means, with respect to any Person, the occurrence or
existence of any of the following events or conditions: such Person (1) is
dissolved; (2) becomes insolvent or fails or is unable or admits in writing its
inability generally to pay its debts as they become due; (3) makes a general
assignment, arrangement or composition with or for the benefit of its creditors;
(4) institutes or has instituted against it a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding up or liquidation and, in the case of any such proceeding or
petition instituted or presented against it, such proceeding or petition (A)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding up or liquidation or (B) is not
dismissed, discharged, stayed or restrained in each case within 60 days of the
institution or presentation thereof; (5) has a resolution passed by its
governing body for its winding-up or liquidation; (6) seeks or becomes subject
to the appointment of an administrator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets (regardless
of how brief such appointment may be, or whether any obligations are promptly
assumed by another entity or whether any other event described in this clause
(6) has occurred and is continuing); (7) experiences any event which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in clauses (1) through (6) above; or (8) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing acts.
 
“Board of Executive Officers” has the meaning set forth in Section 5.1(a) of the
FF Operating Agreement.
 
 
 
 

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
“Burdensome Condition” means, with respect to any proposed transaction, any
action taken, or credibly threatened, by any Governmental Authority or (except
if such action or threat is frivolous) other Person to challenge the legality of
such proposed transaction, including (i) the pendency of a governmental
investigation (formal or informal) in contemplation of the possible actions
described in clauses (ii)(A), (ii)(B) or (ii)(C) below, (ii) the institution of
a suit or the written threat thereof (A) seeking to restrain, enjoin or prohibit
the consummation of such transaction or material part thereof, to place any
material condition or limitation upon such consummation or to invalidate,
suspend or require modification of any material provision of any Operative
Document, (B) challenging the acquisition by either Toshiba or SanDisk Flash of
its Interests or (C) seeking to impose limitations on the ability of either
Toshiba or SanDisk Flash effectively to exercise full rights as Members of Flash
Forward, including the right to act on all matters properly presented to the
parties pursuant to the FF Operating Agreement, or (iii) an order by a court of
competent jurisdiction having any of the consequences described in (ii)(A),
(ii)(B) or (ii)(C) above, or placing any conditions or limitations upon such
consummation that are unreasonably burdensome in the reasonable judgment of the
applicable Person.
 
“Business Day” means any day (other than a day which is a Saturday, Sunday or
legal holiday in the State of California or Japan) on which commercial banks are
open for business in the State of California or Tokyo, Japan.
 
“Business Plan” means the Initial Business Plan and each subsequent business
plan, including budgets and projections for Flash Forward for each relevant
period, approved in accordance with Section 3.4(c) of the FF Operating Agreement
and complying with Section 3.4(b) of the FF Operating Agreement.
 
“Capital Contribution” means the capital contribution made by or allocated to a
Party by virtue of its ownership of Interests as indicated on Schedule 6.1 to
the FF Operating Agreement.
 
“Change of Control” with respect to a Person means a transaction or series of
related transactions as a result of which (i) more than 50% of the beneficial
ownership of the outstanding common stock or other ownership interests of such
Person (representing the right to vote for the board of directors or similar
organization of such Person) is acquired by another Person or affiliated group
of Persons, whether by reason of stock acquisition, merger, consolidation,
reorganization or otherwise or (ii) the sale or disposition of all or
substantially all of a Person’s assets to another Person or affiliated group of
Persons.
 
“Closing” means the closing of the transactions described in Sections 2.1 of the
Master Agreement.
 
“Closing Date” means the date of the Closing.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute.  Any reference to a particular provision of the Code or a
treasury regulation promulgated pursuant to the Code means, where appropriate,
the corresponding provision of any successor statute or regulation.
 
“Common R&D Agreement” means the Fourth Amended and Restated Common R&D and
Participation Agreement, dated as of the Effective Date, between Toshiba and
SanDisk Corporation.
 
“Companies Act” means the Companies Act (Kaisha-ho), Law No. 86 of July 26,
2005, as may be amended hereafter and in effect as at any time.
 
“Control” (including its correlative meanings “controlled by” and “under common
control with”) means possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise).
 
“Cross License Agreement” has the meaning given in the Master Agreement.
 
“Effective Date” means July 13, 2010.
 
“Environmental Indemnification Agreement” means the Flash Forward Mutual
Contribution and Environmental Indemnification Agreement, dated as of July 13,
2010, between Toshiba and SanDisk Flash.
 
 
2

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
“Event of Default” means, with respect to a Party, the occurrence or existence
of any of the following events or conditions which remains uncured for sixty
(60) days following receipt by such Party of written notice thereof:
 
(a)           a Bankruptcy Event in respect of such Party or any Person of which
such Party is a Subsidiary; or
 
(b)           the breach by such Party of its covenant in Section 9.1 of the FF
Operating Agreement or the breach by such Party of its covenant in
Section 5.1(b) of the Master Agreement, provided that a Change of Control of a
Party shall not be deemed an Event of Default.
 
“FA Master Agreement” means the Master Agreement among Toshiba, SanDisk and
SanDisk Ireland dated as of July 7, 2006.
 
“FA Operative Documents” means the Flash Alliance Master Agreement, dated as of
July 7, 2006, the Share Purchase Agreement between Toshiba and SanDisk Ireland,
dated as of July 7, 2006, the Operating Agreement between Toshiba and SanDisk
Ireland, dated as of July 7, 2006, the Articles of Incorporation of Flash
Alliance, the Foundry Agreement between Flash Alliance and Toshiba, dated as of
July 7, 2006, the Purchase and Supply Agreement between Flash Alliance and ****,
dated as of July 7, 2006, the Purchase and Supply Agreement between Flash
Alliance and Toshiba, dated as of July 7, 2006, the Patent Indemnification
Agreement among SanDisk Corporation, **** and Toshiba, dated as of July 7, 2006,
the Mutual Contribution and Environmental Indemnification Agreement between
SanDisk Ireland and Toshiba, dated as of July 7, 2006, the Lease Agreement
between Flash Alliance and Toshiba, as owner of the Yokkaichi Facility, dated as
of July 7, 2006, the Services Agreement between SanDisk Ireland and Toshiba,
dated as of July 7, 2006, the Services Agreement between Flash Alliance and
Toshiba, as owner of the Yokkaichi Facility, dated as July 7, 2006, and the
Services Agreement between Flash Alliance and SanDisk Ireland, dated as of July
7, 2006, in each case as amended by the JVRA.
 
“FF Foundry Agreement” means the Foundry Agreement, dated as of the Effective
Date, between Flash Forward and Yokkaichi.
 
“FF Operating Agreement” means the Operating Agreement, dated as of the
Effective Date, between Toshiba and SanDisk Flash.
 
“FF Operative Documents” has the meaning set forth in the Master Agreement.
 
“Fiscal Quarter” means, unless changed by the Board of Executive Officers, a
calendar quarter.
 
“Fiscal Year” means the one year period commencing on April 1 of each year.
 
“Flash Alliance” means Flash Alliance, Ltd., a Japanese special limited
liability company (tokurei yugen kaisha).
 
“Flash Forward” has the meaning set forth in the Master Agreement.
 
“Flash Partners” means Flash Partners, Ltd., a Japanese special limited
liability company (tokurei yugen kaisha).
 
“FP Master Agreement” means the Master Agreement among Toshiba, SanDisk and
SanDisk International dated as of September 10, 2004.
 
“FP Operative Documents” means the Flash Partners Master Agreement, dated as of
September 10, 2004, the Share Purchase Agreement between Toshiba and SanDisk
Manufacturing, dated as of September 10, 2004, the Operating Agreement between
Toshiba and SanDisk International, dated as of September 10, 2004, the Foundry
Agreement between Flash Partners and Toshiba, dated as of September 10, 2004,
the Purchase and Supply Agreement between Flash Partners and SanDisk
International, dated as of September 10, 2004, the Purchase and Supply Agreement
between Flash Partners and Toshiba, dated as of September 10, 2004, the Patent
Indemnification Agreement between SanDisk Corporation and Toshiba, dated as of
September 10, 2004, the Mutual Contribution and Environmental Indemnification
Agreement between SanDisk Corporation and Toshiba, dated as of September 10,
2004, and the Lease Agreement between Flash Partners and Toshiba, as owner of
the Yokkaichi Facility, dated as of September 10, 2004, in each case as amended
by the JVRA.
 
“FVC Japan” means FlashVision Ltd., a Japanese special limited liability company
(tokurei yugen kaisha).
 
“FVC Japan Equipment” means any equipment which is or will, from time to time,
be owned or leased by FVC Japan.
 
3

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
“Governmental Action” means any authorization, consent, approval, order, waiver,
exception, variance, franchise, permission, permit or license of, or any
registration, filing or declaration with, by or in respect of, any Governmental
Authority.
 
“Governmental Authority” means any United States or Japanese federal, state,
local or other political subdivision or foreign governmental Person, authority,
agency, court, regulatory commission or other governmental body, including the
Internal Revenue Service and the Secretary of State of any State.
 
“Governmental Rule” means any statute, law, treaty, rule, code, ordinance,
regulation, license, permit, certificate or order of any Governmental Authority
or any judgment, decree, injunction, writ, order or like action of any court or
other judicial or arbitration tribunal.
 
“Indebtedness” of any Person means, without duplication:
 
(a)           all obligations (whether present or future, contingent or
otherwise, as principal or surety or otherwise) of such Person in respect of
borrowed money or in respect of deposits or advances of any kind;
 
(b)           all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments;
 
(c)           all obligations of such Person upon which interest charges are
customarily paid, except for trade payables;
 
(d)           all obligations of such Person under conditional sale or other
title retention agreements relating to property or assets purchased by such
Person;
 
(e)           all obligations of such Person issued or assumed as the deferred
purchase price of property or services (other than with respect to the purchase
of personal property under standard commercial terms);
 
(f)           all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed;
 
(g)           all guarantees by such Person of Indebtedness of others;
 
(h)           all obligations of such Person to pay rent or other amounts under
any lease of (or other arrangement conveying the right to use) real or personal
property (or a combination thereof), which obligations would be required to be
classified and accounted for as capital leases on a balance sheet of such Person
prepared in accordance with Japanese GAAP or US GAAP, as applicable;
 
(i)           all obligations of such Person (whether absolute or contingent) in
respect of interest rate swap or protection agreements, foreign currency
exchange agreements or other interest or exchange rate hedging arrangements; and
 
(j)           all obligations of such Person as an account party in respect of
letters of credit and bankers’ acceptances.
 
The Indebtedness of any Person shall include the Indebtedness of any partnership
in which such Person is a general partner.
 
“Indemnified Parties” means the Party being indemnified’s officers, directors,
employees, agents, contractors, subcontractors, and transferees permitted
pursuant to the FF Operating Agreement and the Master Agreement.
 
“Interests” means the issued and outstanding interests (mochibun) in Flash
Forward.
 
“Japanese GAAP” means generally accepted accounting principles in Japan as in
effect from time to time, consistently applied.
 
“Japanese GAAS” means generally accepted auditing standards in Japan as in
effect from time to time.
 
“JMDY Agreement” means the Amended and Restated Joint Memory Development
Yokkaichi Agreement, dated as of the Effective Date, between Toshiba and SanDisk
Corporation.
 
“JV Y5 NAND Flash Memory Products” has the meaning given in Section 3.2(a)(ii)
of the Master Agreement.
 
 
4

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
“JVRA” means the Joint Venture Restructure Agreement, dated as of January 29,
2009, among SanDisk Corporation and certain of its affiliates, Toshiba
Corporation, Flash Alliance and Flash Partners, dated as of January 29, 2009.
 
“License Agreement” means the Patent Cross License Agreement, dated July 30,
1997, by and between Toshiba and SanDisk, as amended.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset and (c) in the case of
securities, any purchase option, call or similar right with respect to such
securities.
 
“L/M” means Equivalent Lots (as defined in the Master Agreement) per month.
 
“Management Representative” has the meaning given in the Master Agreement.
 
“Master Agreement” means the Flash Forward Master Agreement, dated as of July
13, 2010, by and among Toshiba, SanDisk and SanDisk Flash.
 
“Material” means, with respect to any Person, an event, change or effect which
is or, insofar as reasonably can be foreseen, will be material to the condition
(financial or otherwise), properties, assets, liabilities, capitalization,
licenses, businesses, operations or prospects of such Person and, in the case of
Flash Forward, the ability of Flash Forward to carry out its then-current
Business Plan.
 
“Member” means the holder of any Interests.
 
“NAND Flash Memory Products” has the meaning given in Section 3.2 of the Master
Agreement.
 
“Net Book Value” means, with respect to any Person, the total assets of such
Person less the total liabilities of such Person, in each case as determined in
accordance with Japanese GAAP or US GAAP, as applicable.
 
“Patent Indemnification Agreement” means the Patent Indemnification Agreement
dated as of July 13, 2010, among Toshiba, SanDisk Corporation and SanDisk Flash.
 
“Percentage” means, with respect to any Member (as defined in the FF Operating
Agreement), the percentage of such Member’s ownership interest in Flash
Forward.  For the avoidance of doubt, as of the date hereof, Percentage means
with respect to Toshiba or its Affiliate, 50.1%, and with respect to SanDisk
Flash or its Affiliate, 49.9%; provided, however, if either Member transfers all
of its Interests to any Affiliate in accordance with the FF Operating Agreement,
its Percentage shall be 0% and such Affiliate transferee shall receive the
entire Percentage of the transferring Member.
 
“Permitted Liens” means (a) the rights and interests of Flash Forward, either
Party or any Affiliate of any such Person as provided in the FF Operative
Documents, and (b) Liens for Taxes which are not due and payable or which may
after contest be paid without penalty or which are being contested in good faith
and by appropriate proceedings and so long as such proceedings shall not involve
any substantial risk of the sale, forfeiture or loss of any part of any relevant
asset or title thereto or any interest therein.
 
“Person” means any individual, firm, company, corporation, limited liability
company, unincorporated association, partnership, trust, joint venture,
Governmental Authority or other entity, and shall include any successor (by
merger or otherwise) of such entity.
 
“Product Development Agreement” means the Amended and Restated Product
Development Agreement, dated as of the Effective Date, between Toshiba and
SanDisk Corporation.
 
“SanDisk Corporation” means SanDisk Corporation, a Delaware corporation.
 
“SanDisk Flash” means SanDisk Flash B.V., a company organized under the laws of
The Netherlands.
 
“SanDisk Ireland” means SanDisk (Ireland) Limited, a company organized under the
laws of the Republic of Ireland.
 
 
5

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
“SanDisk International” means SanDisk (Cayman) Limited, a company organized
under the laws of the Cayman Islands.
 
“SanDisk Purchase and Supply Agreement” means the Purchase and Supply Agreement,
dated as of the Effective Date, between SanDisk Flash and Flash Forward.
 
“Subsidiary” of any Person means any other Person:
 
(i)           more than 50% of whose outstanding shares or securities
(representing the right to vote for the election of directors or other managing
authority) are, or
 
(ii)           which does not have outstanding shares or securities (as may be
the case in a partnership, joint venture or unincorporated association), but
more than 50% of whose ownership interest representing the right to make
decisions (equivalent to those generally reserved for the board of directors of
a corporation) for such other Person is,
 
now or hereafter owned or controlled, directly or indirectly, by such Person,
but such other Person shall be deemed to be a Subsidiary only so long as such
ownership or control exists; provided, however, that the term Subsidiary as used
in any FF Operative Document, when used in relation to a Party or any of its
Affiliates, shall not include Flash Forward or any of its Subsidiaries.
 
“Tax” or “Taxes” means all United States or Japanese Federal, state, local or
other political subdivision and foreign taxes, assessments and other
governmental charges, including: (a) taxes based upon or measured by gross
receipts, income, profits, sales, use or occupation and (b) value added, ad
valorem, transfer, franchise, withholding, payroll, employment, excise or
property taxes, together with (c) all interest, penalties and additions imposed
with respect to such amounts and (d) any obligations under any agreements or
arrangements with any other Person with respect to such amounts.
 
“Termination Date” means the date on which one Member, itself or together with
its Affiliates, holds one hundred percent (100%) of the interests of Flash
Forward or the date Flash Forward is dissolved in accordance with applicable
law.
 
“Toshiba” means Toshiba Corporation, a Japanese corporation.
 
“Toshiba Capacity” has the meaning set forth in the JVRA.
 
“Toshiba Licensed Patent” has the meaning given in the Cross License Agreement.
 
“Toshiba- SanDisk Flash Services Agreement” means the Services Agreement, dated
as of the Effective Date, between SanDisk Flash and Toshiba.
 
“Toshiba Purchase and Supply Agreement” means the Purchase and Supply Agreement,
dated as of the Effective Date, between Toshiba and Flash Forward.
 
“Transfer” means any transfer, sale, assignment, conveyance, creation of any
Lien (other than a Permitted Lien), or other disposal or delivery, including by
dividend or distribution, whether made directly or indirectly, voluntarily or
involuntarily, absolutely or conditionally, or by operation of law or otherwise.
 
“Unique Activities” means production activities of Flash Forward at the request
of either Member to (i) implement changes in the manufacturing processes to be
employed for Products to be manufactured for such Member (or its Affiliates)
that are not agreed to by the other Member, (ii) commence manufacturing other
Products for the requesting Member (or its Affiliates) that the other Member
does not desire to have manufactured for it and which require a change in
manufacturing processes or in the utilization of the Facility or production
resources, or (iii) implement any other change in its operations in order to
manufacture Products specifically for the requesting Member (or its Affiliates).
 
“US GAAP” means generally accepted accounting principles in the United States as
in effect from time to time, consistently applied.
 
“US GAAS” means generally accepted auditing standards in the United States as in
effect from time to time.
 
“Y3 Facility” means the facility at which Y3 NAND Flash Memory Products are
manufactured for Flash Partners.
 
 
6

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
“Y3 NAND Flash Memory Products” has the meaning given in Section 3.2(a)(iii) of
the Master Agreement.
 
“Y4 Facility” means the facility at which Y4 NAND Flash Memory Products are
manufactured for Flash Alliance.
 
“Y4 NAND Flash Memory Products” has the meaning given in Section 3.2(a)(iii) of
the Master Agreement.
 
“Y5 Facility” has the meaning given in the Master Agreement.
 
“Y5 NAND Flash Memory Products” has the meaning given in Section 3.2(a)(ii) of
the Master Agreement.
 
“Yokkaichi Facility” means Toshiba’s facilities in Yokkaichi Japan, including
the FVC Japan Equipment, the Y3 Facility, the Y4 Facility, the Y5 Facility and
Toshiba’s Asahi facility.
 


 
Rules of Construction and Documentary Conventions
 
2.1 Amendment and Waiver.  No amendment to or waiver of this Agreement shall be
effective unless it shall be in writing, identify with specificity the
provisions of this Agreement that are thereby amended or waived and be signed by
each party hereto.  Any failure of a party to comply with any obligation,
covenant, agreement or condition contained in this Agreement may be waived by
the party entitled to the benefits thereof only by a written instrument duly
executed and delivered by the party granting such waiver, but such waiver or
failure to insist upon strict compliance with such obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure of compliance.
 
2.2 Severability.  If any provision of this Agreement or the application of any
such provision is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement (except as may be expressly provided in this Agreement) or
invalidate or render unenforceable such provision in any other jurisdiction.  To
the extent permitted by applicable law, the parties hereto waive any provision
of law that renders any provision of this Agreement invalid, illegal or
unenforceable in any respect.  The parties hereto shall, to the extent lawful
and practicable, use their reasonable efforts to enter into arrangements to
reinstate the intended benefits, net of the intended burdens, of any such
provision held invalid, illegal or unenforceable.  If the intent of the Parties
for entering into the FF Operative Documents, considered as a single
transaction, cannot be preserved, the FF Operative Documents shall either be
renegotiated or terminated by mutual agreement of the Parties.
 
2.3 Assignment.  Except as may otherwise be specifically provided in this
Agreement, no party hereto shall Transfer this Agreement or any of its rights
hereunder (except for any Transfer to an Affiliate or in connection with a
merger, consolidation or sale of all or substantially all the assets or the
outstanding securities of such party, which Transfer shall not require any
consent of the other parties) without the prior written consent of each other
party hereto (which consent may be withheld in each such other party’s sole
discretion), and any such purported Transfer without such consent shall be void.
 
2.4 Remedies.
 
(a) Except as may otherwise be specifically provided in this Agreement, the
rights and remedies of the parties under this Agreement are cumulative and are
not exclusive of any rights or remedies which the parties hereto would otherwise
have.
 
(b) Equitable relief, including the remedies of specific performance and
injunction, shall be available with respect to any actual or attempted breach of
this Agreement; provided, however, in the absence of exigent circumstances, the
parties shall refrain from commencing any lawsuit or seeking judicial relief in
connection with such actual or attempted breach that is contemplated to be
addressed by the dispute resolution process set forth in the Master Agreement
and in Section 2.5 of this Appendix A until the parties have attempted to
resolve the subject dispute by following said dispute resolution process to its
conclusion.
 
(c) If the due date for any amount required to be paid under this Agreement is
not a Business Day, such amount shall be payable on the next succeeding Business
Day; provided that if payment cannot be made due to the existence of a banking
crisis or international payment embargo, such amount may be paid within the
following 30 days.  If due to the occurrence of an act of God, any party is
prevented from providing training, technical assistance or other similar support
required to be provided to Flash Forward pursuant to this Agreement, such party
shall have an additional 30 day period to make alternative arrangements to
provide such support.
 
 
7

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
2.5 Arbitration. Any dispute concerning this Agreement shall be referred to the
Management Representatives and handled by it in accordance with the Master
Agreement.  If the Management Representatives cannot resolve such dispute in
accordance with the terms of the Master Agreement, then such dispute will be
settled by binding arbitration in San Francisco, California.  The dispute shall
be heard by a panel of three arbitrators pursuant to the rules of the
International Chamber of Commerce.  The awards of such arbitration shall be
final and binding upon the parties thereto.  Each party will bear its own fees
and expenses associated with the arbitration.  Filing fees and arbitrator fees
charged by the ICC shall be borne equally by the Parties.
 
2.6 Damages Limited.  IN THE ABSENCE OF ACTUAL FRAUD, IN NO EVENT SHALL ANY
PARTY BE LIABLE TO OR BE REQUIRED TO INDEMNIFY ANY OTHER PARTY OR ANY OF THEIR
RESPECTIVE AFFILIATES FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL OR INDIRECT
DAMAGE OF ANY KIND, (INCLUDING WITHOUT LIMITATION LOSS OF PROFIT OR DATA),
WHETHER OR NOT ADVISED OF THE POSSIBILITY OF SUCH LOSS.
 
2.7 Parties in Interest; Limitation on Rights of Others.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
permitted successors and assigns.  Nothing in this Agreement, whether express or
implied, shall give or be construed to give any Person (other than the parties
hereto and their permitted successors and assigns) any legal or equitable right,
remedy or claim under or in respect of this Agreement, unless such Person is
expressly stated in such agreement or instrument to be entitled to any such
right, remedy or claim.
 
2.8 Table of Contents; Headings.  The Table of Contents and Article and Section
headings of this Agreement are for convenience of reference only and shall not
affect the construction of or be taken into consideration in interpreting any
such agreement or instrument.
 
2.9 Counterparts; Effectiveness.  This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which counterparts shall together constitute
but one and the same contract.  This Agreement shall not become effective until
one or more counterparts have been executed by each party hereto and delivered
to the other parties hereto.
 
2.10 Entire Agreement.  This Agreement, together with each other FF Operative
Documents and the Exhibits, Schedules, Appendices and Attachments hereto and
thereto, when completed, constitute the agreement of the parties to the FF
Operative Documents with respect to the subject matter thereof and supersede all
prior written and oral agreements and understandings with respect to such
subject matter.
 
2.11 Construction.  References in this Agreement to any gender include
references to all genders, and references in this Agreement to the singular
include references to the plural and vice versa.  Unless the context otherwise
requires, the term “party” when used in this Agreement means a party to this
Agreement.  References in this Agreement to a party or other Person include
their respective permitted successors and assigns.  The words “include”,
“includes” and “including”, when used in this Agreement, shall be deemed to be
followed by the phrase “without limitation”.  Unless the context otherwise
requires, references used in this Agreement to Articles, Sections, Exhibits,
Schedules, Appendices and Attachments shall be deemed references to Articles and
Sections of, and Exhibits, Schedules, Appendices and Attachments to, this
Agreement.  Unless the context otherwise requires, the words “hereof”, “hereby”
and “herein” and words of similar meaning when used in this Agreement refer to
this Agreement in its entirety and not to any particular Article, Section or
provision of this Agreement.  Any reference to a FF Operative Document shall
include such FF Operative Document as amended or supplemented from time to time
in accordance with the provisions thereof.
 
2.12 Official Language.                                The official language of
this Agreement is the English language only, which language shall be controlling
in all respects, and all versions of this Agreement in any other language shall
not be binding on the parties hereto or nor shall such other versions be
admissible in any legal proceeding, including arbitration, brought under this
Agreement.  All communications and notices to be made or given pursuant to this
Agreement shall be in the English language.
 
2.13 Notices.  All notices and other communications to be given to any party
under this Agreement shall be in writing and any notice shall be deemed received
when delivered by hand, courier or overnight delivery service, or by facsimile
(if confirmed within two Business Days by delivery of a copy by hand, courier or
overnight delivery service), or five days after being mailed by certified or
registered mail, return receipt requested, with appropriate postage prepaid and
shall be directed to the address of such party specified below (or at such other
address as such party shall designate by like notice):
 
 
8

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
(a) If to SanDisk or SanDisk Flash:


SanDisk Corporation
601 McCarthy Boulevard
Milpitas, CA 95035 USA
Telephone: (408) 542-0555
Facsimile: (408) 542-0600
Attention: President and CEO
 
With a copy to:


SanDisk Corporation
601 McCarthy Boulevard
Milpitas, CA 95035 USA
Telephone: (408) 548-0208
Facsimile: (408) 548-0385
Attention: Vice President and General Counsel


(b) If to Toshiba:


Toshiba Corporation
Semiconductor Company
1-1 Shibaura 1-Chome
Minato-Ku, Tokyo 105-8001 Japan
Telephone: 011 81 3 3457 3362
Facsimile: 011 81 3 5444 9339
Attention: Memory Division, Vice President


With a copy to:


Toshiba Corporation
Semiconductor Company
Legal Affairs Division
1-1 Shibaura 1-Chome
Minato-Ku, Tokyo 105-8001 Japan
Telephone: 011-81-3-3457-3452
Facsimile: 011-81-3-5444-9342
Attention: General Manager


(c) If to Flash Forward:


Flash Forward, Ltd.
800 Yamanoisshikicho,
Yokkaichi, Mie, Japan
Attention: President


With a copy to:


SanDisk Corporation
601 McCarthy Boulevard
Milpitas, CA 95035 USA
Telephone: (408) 542-0510
Facsimile: (408) 542-0640
Attention: Chief Operating Officer
 
 
9

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version


And


Toshiba Corporation
Semiconductor Company
Legal Affairs Division
1-1 Shibaura 1-Chome
Minato-Ku, Tokyo 105-8001 Japan
Telephone: 011-81-3-3457-3452
Facsimile: 011-81-3-5444-9342
Attention: General Manager




 
2.14 Non Disclosure Obligations.  Each party hereto agrees as follows:
 
(a) In this Agreement, “Confidential Information” means information disclosed in
written, recorded, graphical or other tangible from which is marked as
“Confidential”, “Proprietary” or in some other manner to indicate its
confidential nature, and/or orally or in other intangible form, identified as
confidential at the time of disclosure and confirmed as confidential information
in writing within thirty (30) days of its initial disclosure.
 
(b) For a period of **** from the date of receipt of the Confidential
Information disclosed by one Party (the “Disclosing Party”) hereunder, the
receiving Party (the “Receiving Party”) agrees to safeguard the Confidential
Information and to keep it in confidence and to use reasonable efforts,
consistent with those used in the protection of its own confidential
information, to prevent its disclosure to third parties, except that the
Receiving Party shall not be obligated hereunder in any respect to information
which:
 
(i)  
is already known to the Receiving Party at the time of its receipt from the
Disclosing Party as reasonably evidenced by its written records; or

 
(ii)  
is or becomes publicly available without breach of this Agreement by the
Receiving Party; or

 
(iii)  
is made available to a third party by the Disclosing Party without restriction
on disclosure; or

 
(iv)  
is rightfully received by the Receiving Party from a third party without
restriction and without breach of this Agreement; or

 
(v)  
is independently developed by the Receiving Party as reasonably evidenced by its
written records contemporaneous with such development; or

 
(vi)  
is disclosed with the prior written consent of the Disclosing Party, provided
that each recipient from the Receiving Party shall execute a confidentiality
agreement prohibiting further disclosure of the Confidential Information, under
terms no less restrictive that those provided in this Agreement; or

 
(vii)  
is required to be disclosed by the order of a governmental agency or legislative
body of a court of competent jurisdiction, provided that the Receiving Party
shall give the Disclosing Party prompt notice of such request so that the
Disclosing Party has an opportunity to defend, limit or protect such disclosure;
or

 
(viii)  
is required to be disclosed by applicable securities of other laws or
regulations, provided that SanDisk shall, prior to any such disclosure required
by the U.S. Securities and Exchange Commission, provide Toshiba with notice
which includes a copy of the proposed disclosure. Further, SanDisk shall
consider Toshiba’s timely input with respect to the disclosure.

 
 
 
10

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
(c) Receiving Party shall use its reasonable best efforts to limit dissemination
of the Disclosing Party’s Confidential Information to such of its employees who
have a need to know such information for the purpose for which such information
was disclosed to it.   Receiving Party understands that disclosure or
dissemination of the Disclosing Party’s Confidential Information not expressly
authorized hereunder would cause irreparable injury to the Receiving Party, for
which monetary damages would not be an adequate remedy and the Disclosing Party
shall be entitled to equitable relief in addition to any remedies the Disclosing
Party may have hereunder or at law.
 
(d) Nothing contained in this Agreement shall be construed as granting or
conferring any rights, licenses or relationships by the transmission of the
Confidential Information.
 
(e) All Confidential Information disclosed hereunder shall remain the property
of the Disclosing Party. Upon request by the Disclosing Party, the Receiving
Party shall return all Confidential Information, including any and all copies
thereof, or certify in writing that all such Confidential Information had been
destroyed.
 
2.15 Definitions.  The definitions set forth in Article I of this Appendix A
shall apply to this Article II.
 
 
 
 
 
 
 
 

 
 
 
11

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
Schedule 4.5
 
Litigation, Decrees
 


 
****




****
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schs., p. 1

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
Schedule 4.7
 
Patents and Proprietary Rights
 


 
****




****


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schs., p. 2

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
Schedule 4.9
 
Cross License Payment Obligations
 


 
****




****
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schs., p. 3

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
Schedule 6.2(a)
 
Technology Transfer Costs
 
****


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schs., p. 4

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
Schedule 7.4(a)
 
Fixed Manufacturing Costs and Variable Manufacturing Costs
 
(i) “Fixed Manufacturing Costs” shall include ****:
 
****
 
(ii) “Variable Manufacturing Costs” shall include ****:
 
****
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schs., p. 5

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
Schedules 9.1(f)  and 9.1(g) Generally


 
 
****

 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schs., p. 6

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
Schedule 9.1(f)
 
Royalty in case of Deadlock Termination
 
****
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schs., p. 7

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
Exhibit 10.1
FOIA Confidential Treatment Requested
Execution Version
 
Schedule 9.1(g)
 
Royalty in case of Event of Default Termination
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schs., p. 8

--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 